Exhibit 10.14

SUBSCRIPTION AGREEMENT

THIS AGREEMENT is made as of the 17th day of May, 2010.

BETWEEN:

FORBES ENERGY SERVICES LTD., a company established pursuant to the laws of
Bermuda (the “Corporation”)

AND:

WEST FACE LONG TERM OPPORTUNITIES LIMITED PARTNERSHIP, a limited partnership
established under the laws of the Province of British Columbia (“West Face LP”)

AND:

WEST FACE LONG TERM OPPORTUNITIES (USA) LIMITED PARTNERSHIP, a limited
partnership established under the laws of Delaware (“West Face USA LP”)

AND:

WEST FACE LONG TERM OPPORTUNITIES MASTER FUND L.P., a limited partnership
established under the laws of the Cayman Islands (“West Face Master LP”, and
together with West Face LP and West Face USA LP, the “Purchasers”)

WHEREAS:

 

A. the authorized capital of the Corporation consists of 450,000,000 common
shares of par value $0.01 each (“Common Shares”) of which 54,173,700 are issued
and outstanding, 40,000,000 Class B shares of par value $0.01 each (the “Class B
Shares”) of which 29,500,000 are issued and outstanding, and 10,000,000
preference shares of par value $0.01 each (the “Preference Shares”) of which
none are issued and outstanding;

 

B. the Corporation has established and created Series B Preferred Shares (as
defined below) with terms set out in Schedule B hereto; and

 

C. the Purchasers have agreed to subscribe for and purchase from the Corporation
580,800 Series B Preferred Shares for aggregate gross proceeds of $14,520,000 on
the terms and conditions set out herein and the Corporation has agreed to accept
such subscription.

NOW, THEREFORE, THIS AGREEMENT WITNESSES THAT, in consideration of the premises
and the respective covenants and agreements herein contained, the parties hereto
covenant and agree as follows:

ARTICLE 1 – INTERPRETATION

 

1.01 Definitions

(1) “Act” means the Securities Act (Ontario).



--------------------------------------------------------------------------------

(2) “Applicable Law” means any and all applicable laws including all statutes,
codes, ordinances, decrees, rules, regulations, municipal by-laws, judicial or
arbitral or administrative or ministerial or departmental or regulatory
judgments, orders, decisions, rulings or awards, instruments, policies,
guidelines, and general principles of common law and equity, binding on or
affecting the person referred to in the context in which the word is used.

(3) “Business Day” means any day, other than a Saturday or a Sunday, upon which
banks are open for business in Toronto, Ontario, and in Houston, Texas.

(4) “Canadian Securities Laws” means, collectively, the Act and the applicable
securities laws of the other provinces of Canada, other than Québec, the
regulations made and the forms prescribed thereunder with all applicable
published rules, instruments, policy statements and blanket orders and rulings
of the Canadian securities regulatory authorities in such provinces.

(5) “Closing” has the meaning ascribed thereto in Section 5.01.

(6) “Closing Date” means May 20, 2010 or such other date as may be agreed by the
parties, each acting reasonably.

(7) “Code” has the meaning ascribed thereto in Section 3.01(1)(ss).

(8) “Constating Document” means the charter, the memorandum, the articles of
association, the articles of incorporation, the articles of continuance, the
articles of amalgamation, the bye-laws, the partnership agreement, the limited
partnership agreement or any other instrument pursuant to which an entity is
created, incorporated, continued, amalgamated or otherwise established, as the
case may be, and/or which governs in whole or in part such entity’s affairs,
together with any amendments thereto.

(9) “Control” used as a verb means, with respect to a body corporate, the right
in all circumstances, directly or indirectly, to exercise a majority of the
votes which may be cast at a general meeting of the shareholders of the body
corporate or the right to elect or appoint, directly or indirectly, a majority
of the directors of the body corporate and, when used with respect to another
person, means the actual or legal ability to control the actions of another,
through family relationships, agency, contract or otherwise; and “Control” used
as a noun means an interest which gives the holder the ability to exercise any
of the foregoing powers.

(10) “Continuous Disclosure Documents” means, at any time, the following
continuous disclosure documents filed by the Corporation (a) pursuant to
National Instrument 51-102 – Continuous Disclosure Obligations of the Canadian
securities regulatory authorities, as amended, and (b) with the United States
Securities and Exchange Commission:

 

  (i) the Corporation’s then most recent annual information form (which is
comprised of the Corporation’s Annual Report on Form 10-K);

 

  (ii)

the Corporation’s most recently filed audited annual consolidated/combined
comparative financial statements, together with the

 

- 2 -



--------------------------------------------------------------------------------

  notes thereto and the auditor’s report thereon and including management’s
discussion and analysis of financial condition and results of operations for the
periods reported on;

 

  (iii) the Corporation’s unaudited interim comparative consolidated condensed
financial statements, including management’s discussion and analysis of
financial condition and results of operations for periods to which such
financial statements relate, filed since the end of the financial year of the
Corporation to which the Corporation’s then most recently filed audited annual
consolidated/combined comparative financial statements relate;

 

  (iv) all management proxy circulars filed by the Corporation during the twelve
months preceding such time; and

 

  (v) all material change reports filed by the Corporation since the date of its
most recently filed annual information form.

(11) “Directed Selling Efforts” means “directed selling efforts” as defined in
Regulation S and, without limiting the foregoing, but for greater clarity, it
means, subject to the exclusions from the definition of directed selling efforts
contained in Regulation S, any activity undertaken for the purpose of, or that
could reasonably be expected to have the effect of, conditioning the market in
the United States of the Series B Preferred Shares, and includes the placement
of any advertisement in a publication with a general circulation in the United
States that refers to the offering of the Series B Preferred Shares.

(12) “Eligible Market” has the meaning ascribed thereto in Section 2.02(2).

(13) “Encumbrance” means any mortgage, change, pledge, hypothecation, security
interest, lien, easement, right-of-way, encroachment, covenant, condition,
right-of-entry, lease, license, assignment, option or claim or any other
encumbrance, charge or any title defect of whatever kind of nature, regardless
of form, whether or not registered or registrable and whether or not consensual
or arising by law (statutory or otherwise).

(14) “Environmental Laws” has the meaning ascribed thereto in Section
3.01(1)(xx)(i).

(15) “Exchange Approval” means the written approval, or the written acceptance
of the Corporation’s notice, of the proposed issuance to the Purchasers of the
Common Shares upon conversion of the Series B Preferred Shares issued at the
Closing Date pursuant to the terms of this Agreement along with the approval of
the conditional listing of such Common Shares, given by the TSX.

(16) “Fee” has the meaning ascribed thereto in Section 2.01(2).

(17) “Forbes Subsidiaries” means, collectively, Forbes Energy Services LLC,
Forbes Energy Capital Inc., C.C. Forbes, LLC, TX Energy Services, LLC, Superior
Tubing Testers, LLC, Forbes Energy International, LLC, Forbes Energy Services
México, S. de R.L. de C.V. and Forbes Energy Services Mexico Servicios de
Personal, S. de R.L. de C.V.

 

- 3 -



--------------------------------------------------------------------------------

(18) “Foreign Issuer” has the meaning ascribed thereto in Regulation S under the
U.S. Securities Act.

(19) “Founders” has the meaning ascribed thereto in Section 4.01(1)(g).

(20) “General Solicitation” or “General Advertising” means “general
solicitation” or “general advertising”, as used in Rule 502(c) under the U.S.
Securities Act, including, but not limited to, advertisements, articles, notices
or other communications published on the Internet or in any newspaper, magazine
or similar media or broadcast over radio, television or on the Internet, or any
seminar or meeting whose attendees had been invited by general solicitation or
general advertising.

(21) “Governmental Authority” means any national, central, federal, provincial,
state, municipal, county or other government or regional authority, whether
executive, legislative or judicial, and includes any ministry, department,
commission, bureau, administrative or other agency or regulatory body or
instrumentality thereof.

(22) “Incentive Compensation Plan” means the Corporation’s incentive
compensation plan dated May 29, 2008, pursuant to which the Corporation has
reserved for issuance 5,220,000 Common Shares.

(23) “Leased Premises” has the meaning ascribed thereto in Section 3.01(1)(ww).

(24) “material change” and “material fact” have the respective meanings ascribed
thereto in the Act.

(25) “Material Adverse Effect” has the meaning ascribed thereto in
Section 3.01(1)(c).

(26) “Maturity Date” means the date that is seven years after the Closing Date.

(27) “Nominating and Voting Agreement” means the nominating and voting agreement
dated as of May 29, 2008, by and among the Corporation and the Founders.

(28) “Notes” has the meaning ascribed thereto in Section 3.01(1)(q).

(29) “Notice” has the meaning ascribed thereto in Section 7.07.

(30) “parties” means, collectively, the Corporation, West Face LP, West Face USA
LP and West Face Master LP and “party” means any of them.

(31) “Private Placement” has the meaning ascribed thereto in Section 2.01(1).

(32) “Redemption Date” has the meaning ascribed to it in the terms of the Series
B Preferred Shares set out in Schedule B hereto.

(33) “Registration Rights Agreement” means the registration rights agreement in
substantially the form attached hereto as Schedule C.

(34) “Regulation D” means Regulation D under the U.S. Securities Act.

 

- 4 -



--------------------------------------------------------------------------------

(35) “Regulation S” means Regulation S under the U.S. Securities Act.

(36) “Rights Agreement” means a rights agreement, dated as of May 19, 2008, by
and between the Corporation and CIBC Mellon Trust Company, as rights agent.

(37) “Securities Laws” means, collectively, Canadian Securities Laws, U.S.
Securities Laws and all other Applicable Laws regulating trading in securities.

(38) “Series B Preferred Share” means a senior convertible Preference Share in
the capital of the Corporation having those terms set out in Schedule B which is
convertible (in accordance with such terms) into Common Shares, initially at a
rate of 36 Common Shares per Series B Preferred Share.

(39) “Shareholders’ Agreement” means the shareholders’ agreement dated as of
May 29, 2008, by and among the Corporation and the Founders.

(40) “Subscription Amount” has the meaning ascribed thereto in Section 2.01(1).

(41) “Subsidiaries” means, in respect of a specified person, any person that is
owned (either wholly or in part) and Controlled by such specified person.

(42) “Term Sheet” means the non-binding indicative term sheet dated April 22,
2010 between West Face Capital Inc. and the Corporation.

(43) “TSX” means the Toronto Stock Exchange.

(44) “United States” has the meaning ascribed thereto in Regulation S under the
U.S. Securities Act.

(45) “U.S. Exchange Act” means the United States Securities Exchange Act of
1934, as amended.

(46) “U.S. Person” has the meaning ascribed to it in Regulation S.

(47) “U.S. Securities Act” means the United States Securities Act of 1933, as
amended.

(48) “U.S. Securities Laws” means, collectively, the U.S. Securities Act, the
U.S. Exchange Act, the securities laws of the states of the United States, the
regulations made and forms prescribed thereunder together with all applicable
published rules, instruments, policy statements and blanket orders and rulings
of the United States Securities and Exchange Commission.

 

1.02 Interpretation

 

  (1) For the purposes of this Agreement, except as otherwise expressly
provided:

 

  (a)

“this Agreement” means this agreement, including the Schedules hereto, and not
any particular Article, Section or other subdivision hereof, and includes any

 

- 5 -



--------------------------------------------------------------------------------

  agreement, document or instrument entered into, made or delivered pursuant to
the terms hereof, as the same may, from time to time, be supplemented or amended
and in effect;

 

  (b) all references in this Agreement to a designated Article, Section or other
subdivision or to a schedule are references to the designated Article, Section
or other subdivision of, or schedule to, this Agreement;

 

  (c) the words “hereof”, “herein”, “hereto” and “hereunder” and other words of
similar import refer to this Agreement as a whole and not to any particular
Article, Section or other subdivision or schedule unless the context or subject
matter otherwise requires;

 

  (d) the division of this Agreement into Articles, Sections and other
subdivisions and the insertion of headings are for convenience of reference only
and are not intended to interpret, define or limit the scope, extent or intent
of this Agreement or any provision hereof;

 

  (e) unless otherwise provided herein, all references to currency in this
Agreement are to lawful money of the United States and, for greater certainty,
“$” and “US$” mean United States dollars;

 

  (f) a reference in this Agreement to a statute includes all regulations made
thereunder, all amendments to the statute or regulations in force from time to
time, and any statute or regulation that supplements or supersedes such statute
or regulations;

 

  (g) the singular of any term includes the plural, and vice versa, and words
importing any gender include all genders, and the word “including” is not
limiting whether or not non-limiting language (such as “without limitation” or
“but not limited to” or words of similar import) is used with reference thereto;

 

  (h) words importing persons include individuals, corporations, limited and
unlimited liability companies, general and limited partnerships, associations,
trusts, unincorporated organizations, joint ventures, Governmental Authorities
and other entities;

 

  (i) in the event that any date on which any action is required to be taken
hereunder by any of the parties hereto is not a Business Day, such action will
be required to be taken on the next succeeding day which is a Business Day; and

 

  (j) all references to “approval”, “authorization” or “consent” in this
Agreement mean written approval, authorization or consent.

 

- 6 -



--------------------------------------------------------------------------------

1.03 Schedules

 

  (1) Attached to and forming part of this Agreement are the following
Schedules:

Schedule A – Subscription Details

Schedule B – Certificate of Designation

Schedule C – Form of Registration Rights Agreement

ARTICLE 2 – PURCHASE OF SERIES B PREFERRED SHARES

 

2.01 Private Placement

(1) Subject to the terms and conditions contained herein, on the Closing Date,
the Purchasers will subscribe for and purchase that number of Series B Preferred
Shares indicated opposite each Purchaser’s name in Schedule A hereto, from the
Corporation, and the Corporation will issue and sell to each Purchaser that
number of Series B Preferred Shares indicated opposite each Purchaser’s name in
Schedule A hereto, at an issue price of $25.00 per Series B Preferred Share, for
an aggregate subscription price (the “Subscription Amount”) of $14,520,000 in
cash (the “Private Placement”).

(2) In consideration of the agreement of the Purchasers to purchase the Series B
Preferred Shares hereunder, the Corporation agrees to pay at the Closing Time to
the Purchasers, an aggregate fee (the “Fee”) equal to 2% of the Subscription
Amount, being $290,400 to be allocated among the Purchasers pro rata based on
the percentages in Schedule A. Payment of the Subscription Amount for the Series
B Preferred Shares by the Purchasers will be made in accordance with
Section 5.03(1)(c) against payment of the Fee by the Corporation and delivery of
certificates representing the Series B Preferred Shares purchased at the Closing
Time.

 

2.02 Elections and Approvals

(1) The obligation of each of the Purchasers to purchase, and the Corporation’s
obligation to issue and sell the Series B Preferred Shares is subject to
Exchange Approval.

(2) The Corporation covenants and agrees with the Purchasers that it will
(a) use its best commercial efforts to maintain the listing and posting for
trading of the Common Shares on the TSX or a national securities exchange or
automated quotation system in the U.S. (each an “Eligible Market”) and
(b) maintain its status as a reporting issuer, or the equivalent thereof, not in
default of the requirements of Canadian Securities Laws, for as long as the
Series B Preferred Shares remain issued and outstanding.

(3) The Corporation covenants and agrees with the Purchasers that if the
Corporation, in accordance with the terms of the Series B Preferred Shares set
out in Schedule B hereto, elects to pay dividends on the Series B Preferred
Shares in kind in the form of additional Series B Preferred Shares, then at the
time of issuance of such additional Series B Preferred Shares, the Common Shares
(or other securities as contemplated in the terms set out in Schedule B hereto)
to be issued upon conversion of such additional Series B Preferred Shares must
be listed and posted for trading on an Eligible Market.

(4) The obligation of each of the Purchasers to purchase, and the Corporation’s
obligation to issue and sell the Series B Preferred Shares is subject to the
election of holders of not less than 66 2/3% of Class B Shares to convert all
the Class B Shares owned by such holders

 

- 7 -



--------------------------------------------------------------------------------

into Common Shares, in accordance with the Corporation’s Constating Documents,
by no later than immediately prior to the time of Closing on the Closing Date.
The Corporation will promptly give written notice to the Purchasers, in
accordance with Section 7.07, once such election has been made.

ARTICLE 3 – REPRESENTATIONS AND WARRANTIES, COVENANTS AND ACKNOWLEDGMENTS

 

3.01 Representations, Warranties and Covenants of the Corporation

(1) The Corporation makes the following representations and warranties (and
where applicable, covenants) to the Purchasers:

 

  (a) each of the Corporation and its Subsidiaries has been duly incorporated or
formed (as the case may be) and is validly existing and subsisting under the
laws of its jurisdiction of incorporation or formation (as the case may be) and
no proceedings have been taken or authorized by it or, to its knowledge, by any
other person, with respect to the bankruptcy, insolvency, liquidation,
dissolution or winding-up of the Corporation or any of its Subsidiaries;

 

  (b) each of the Corporation and its Subsidiaries has the corporate or limited
liability company, respectively, power and authority to carry on its business as
described in the Corporation’s Continuous Disclosure Documents and to own, lease
and operate its properties and assets as described in the Corporation’s
Continuous Disclosure Documents;

 

  (c) each of the Corporation and its Subsidiaries has conducted and is
conducting and will conduct its business in compliance in all material respects
with all Applicable Laws applicable to it and holds all licences, registrations
and qualifications in all jurisdictions in which it carries on business which
are necessary or desirable to carry on the business of each of the Corporation
and its Subsidiaries as now conducted and as contemplated to be conducted in the
Corporation’s Continuous Disclosure Documents (except where the failure to so
conduct its business or to hold such licences, registrations or qualifications
would not, individually or in the aggregate, materially and adversely affect the
business, operations, capital, properties, assets, liabilities (absolute,
accrued, contingent or otherwise), ownership or condition (financial or
otherwise) or results of operations of the Corporation and its Subsidiaries
taken as a whole (a “Material Adverse Effect”)), all such licences,
registrations or qualifications are valid and existing and in good standing
(except where the lack of such valid or existing license would not, individually
or in the aggregate, have a Material Adverse Effect) and none of such license,
registrations or qualifications contain any burdensome term, provision,
condition or limitation which would have a Material Adverse Effect, and the
Corporation is not aware of any legislation, regulation, rule or lawful
requirements presently in force or proposed to be brought into force which the
Corporation anticipates the Corporation or any of its Subsidiaries will be
unable to comply with without having a Material Adverse Effect;

 

- 8 -



--------------------------------------------------------------------------------

  (d) the Corporation and its Subsidiaries are qualified to carry on business
under the laws of each jurisdiction in which it presently carries on its
business except where the failure to do so would not have a Material Adverse
Effect;

 

  (e) the Corporation’s execution and delivery of this Agreement and the
Registration Rights Agreement has been authorized by all necessary corporate
action and the Corporation has the requisite corporate power and authority to
enter into and perform its obligations under such agreements;

 

  (f) the Corporation is not in default or breach of, and the execution and
delivery of, and the performance of and compliance with the terms of, this
Agreement by the Corporation or any of the transactions contemplated hereby
(including in respect of the Registration Rights Agreement), does not and will
not result in any breach of, or constitute a default under, and does not and
will not create a state of facts which, after notice or lapse of time or both,
would result in a breach of or constitute a default under, (i) the Corporation’s
Constating Documents, (ii) any resolutions of shareholders or directors (or any
committee thereof) of the Corporation, (iii) any indenture, mortgage, note,
contract, agreement (written or oral), instrument, lease or other document to
which the Corporation is a party or by which it is bound, or (iv) to the
Corporation’s knowledge, any Applicable Law, which default or breach might
reasonably be expected to have a Material Adverse Effect or would impair the
ability of the Corporation to consummate the transactions contemplated hereby or
to duly observe and perform any of its covenants or obligations contained in
this Agreement;

 

  (g) except for the Exchange Approval and the filing of applicable post-trade
filing reports, including those required under applicable United States federal
and state securities laws, and insider and early warning reports with applicable
securities regulatory authorities, no exemption, consent, approval, order or
authorization of, or registration or filing with any court, Governmental
Authority or any third party is required by, or with respect to, the Corporation
in connection with the execution, delivery and performance of this Agreement by
the Corporation or the consummation by the Corporation of the transactions
contemplated by this Agreement;

 

  (h) there is not, to the Corporation’s knowledge, any order, decree, suit,
action, proceeding or investigation of a court of competent jurisdiction or any
Governmental Authority threatened against or affecting the Corporation,
restraining, interfering with or enjoining the Corporation’s ability to perform
its obligations under, or to complete any of the transactions contemplated by,
this Agreement or the Registration Rights Agreement;

 

  (i) this Agreement has been duly executed and delivered by the Corporation and
is a valid and binding obligation of the Corporation enforceable against it in
accordance with its terms, except as enforcement may be limited by bankruptcy,
insolvency, reorganization, moratorium, fraudulent transfer, fraudulent
conveyance and other laws affecting the enforcement of creditors’ rights
generally; by general principles of equity (whether brought in a proceeding at
law or in equity); and by the fact that rights to waiver, and the ability to
sever unenforceable terms, may be limited by Applicable Law;

 

- 9 -



--------------------------------------------------------------------------------

  (j) the Registration Rights Agreement will be duly executed and delivered by
the Corporation and will be a valid and binding obligation of the Corporation
enforceable against it in accordance with its terms, except as enforcement may
be limited by bankruptcy, insolvency, reorganization, moratorium, fraudulent
transfer, fraudulent conveyance and other laws affecting the enforcement of
creditors’ rights generally; by general principles of equity (whether brought in
a proceeding at law or in equity); and by the fact that rights to waiver, and
the ability to sever unenforceable terms, may be limited by Applicable Law;

 

  (k) the authorized capital of the Corporation consists of 450,000,000 Common
Shares of which 54,173,700 are issued and outstanding, 40,000,000 Class B Shares
of which 29,500,000 are issued and outstanding each as fully paid and
non-assessable shares, and 10,000,000 Preference Shares of which none are issued
and outstanding;

 

  (l) the currently issued and outstanding Common Shares are listed and posted
for trading on the TSX and the Corporation is in compliance with all rules and
policies of the TSX;

 

  (m) other than the Series B Preferred Shares being issued and sold by the
Corporation pursuant to the terms of this Agreement, the 5,220,000 Common Shares
reserved for issuance under the Incentive Compensation Plan of which 2,680,000
are issuable pursuant to the options previously granted by the Corporation
thereunder, and the rights authorized under the Rights Agreement and associated
with the Common Shares, no person, firm, corporation or other entity holds any
securities convertible or exchangeable into securities of the Corporation or has
any agreement, warrant, option, right or privilege (whether pre-emptive or
contractual) being or capable of becoming an agreement, warrant, option or right
(whether or not on condition(s)) for the purchase or other acquisition of any
unissued securities of the Corporation;

 

  (n) none of the directors, officers or employees of the Corporation, any
person who owns, directly or indirectly, more than 10% of any class of
securities of the Corporation, or any associate or affiliate of any of the
foregoing, had or has any material interest, direct or indirect, in any material
transaction or any proposed material transaction with the Corporation which, as
the case may be, has had or will have a Material Adverse Effect, except as
disclosed in the Corporation’s Continuous Disclosure Documents;

 

  (o) other than as contemplated in Section 2.01(2) of this Agreement, the
Corporation has not incurred any obligation or liability, contingent or
otherwise, for brokerage fees, finder’s fees, underwriter’s or agent’s
commission or other similar forms of compensation with respect to the
transactions contemplated hereby;

 

  (p) other than the Forbes Subsidiaries, the Corporation has no Subsidiaries,
it is not “affiliated” with or a “holding corporation” of any other body
corporate nor is it or any of its Subsidiaries a partner of any partnership or
limited partnerships or a party to any joint ventures;

 

- 10 -



--------------------------------------------------------------------------------

  (q) the Corporation owns, directly or indirectly, all of the issued and
outstanding shares or membership interests, as the case may be, of each of the
Forbes Subsidiaries, all of the issued and outstanding shares of the Forbes
Subsidiaries that are corporations are issued as fully paid and non-assessable
shares, and the Corporation owns, directly or indirectly, all such shares and
membership interests, as the case may be, of the Forbes Subsidiaries, free and
clear of any Encumbrances (except the liens securing the Corporation’s 11%
senior secured notes due 2015 and the first lien floating rate notes due 2014
issued by Forbes Energy Services LLC and Forbes Energy Capital Inc. and
guaranteed by the Corporation (collectively, the “Notes”) , and no person, firm
or corporation has any agreement or any option right or privilege (whether
pre-emptive or contractual) capable of becoming an agreement, for the purchase
from the Corporation or any of the Forbes Subsidiaries of any interest in any of
the shares in its capital or membership interests of any of the Forbes
Subsidiaries;

 

  (r) the Corporation’s Continuous Disclosure Documents, after taking into
account any amendments thereto filed prior to the date hereof, do not contain
any any untrue statement of a material fact or omit to state any material fact
necessary in order to make the statements made therein, in the light of the
circumstances in which they were made, not false or misleading;

 

  (s) the Corporation is, and will on the Closing Date be, a “reporting issuer”,
not in default of its obligations under Canadian Securities Laws, and no
material change relating to the Corporation has occurred with respect to which
the requisite material change report has not been filed under Canadian
Securities Laws and no such disclosure has been made on a confidential basis;

 

  (t) there has not been any “reportable event” (within the meaning of National
Instrument 51-102 - Continuous Disclosure Obligations of the Canadian securities
regulatory authorities, as amended) with the present or former auditors of the
Corporation;

 

  (u) the auditors of the Corporation who audited the financial statements for
the year ended December 31, 2009 and who provided their audit report thereon are
independent public accountants in accordance with the Canadian Public
Accountability Board;

 

  (v) to the Corporation’s knowledge, the Corporation maintains a system of
internal accounting controls sufficient to provide reasonable assurance that
transactions are recorded as necessary to facilitate preparation of financial
statements in conformity with United States generally accepted accounting
principles and to maintain accountability for assets, except for the
deficiencies and material weaknesses described in the Corporation’s Continuous
Disclosure Documents;

 

  (w) other than as disclosed in the Corporation’s Continuous Disclosure
Documents, since December 31, 2009,

 

- 11 -



--------------------------------------------------------------------------------

  (i) there has been no material change (actual, anticipated, proposed or
prospective, whether financial or otherwise) in the business, operations,
capital, properties, assets, liabilities (absolute, accrued, contingent or
otherwise), ownership or condition (financial or otherwise) or results of
operations of the Corporation and its Subsidiaries taken as a whole (or their
properties or assets);

 

  (ii) the Corporation and its Subsidiaries have carried on their respective
businesses in the ordinary course and there has been no transaction entered into
by the Corporation or its Subsidiaries which is material to the Corporation and
its Subsidiaries, taken as a whole, other than those in the ordinary course of
business; and

 

  (iii) there has been no material change in the capital or long-term debt of
the Corporation or its Subsidiaries;

 

  (x) other than as disclosed in the Corporation’s Continuous Disclosure
Documents, the Corporation has not entered into nor has any present intention to
enter into any agreement to acquire any securities in any other corporation or
entity or to acquire or lease any other business operations which are material
to the business, operations, capital, properties, assets, liabilities (absolute,
accrued, contingent or otherwise), ownership or condition (financial or
otherwise) or results of operations of the Corporation and its Subsidiaries
taken as a whole (or their properties or assets);

 

  (y) there is no action, suit, proceeding or investigation in respect of
Corporation and the Subsidiaries, taken as a whole, pending or, to the knowledge
of the Corporation, threatened against or affecting the Corporation and its
Subsidiaries, taken as a whole, at law or in equity or before or by any
Governmental Authority which could reasonably be expected to have a Material
Adverse Effect;

 

  (z) no order, ruling or determination by any Governmental Authority or stock
exchange having the effect of suspending the sale or ceasing the trading of any
securities of the Corporation has been issued or made and is continuing in
effect and no proceedings for that purpose have been instituted or are pending
or, to the Corporation’s knowledge, contemplated or threatened by any such
authority or under any Securities Laws;

 

  (aa) other than as disclosed in the Corporation’s Continuous Disclosure
Documents, none of the Corporation’s Subsidiaries are in violation of their
Constating Documents or resolutions of its securityholders, directors, or any
committee of its directors, or in default in the performance or observance of
any material terms, obligation, agreement, covenant or condition contained in
any contract, indenture, trust, deed, mortgage, loan agreement, note, lease or
other agreement or instrument to which it is a party or by which it or its
property may be bound and there exists no state of facts which, after notice or
lapse of time or both, or otherwise, would constitute a default under or breach
of a material obligation, agreement, covenant or condition of any of such
documents except where this would not have a Material Adverse Effect;

 

- 12 -



--------------------------------------------------------------------------------

  (bb) taking into account any amendments or restatements that have been
subsequently filed as part of the Corporation’s Continuous Disclosure Documents,
all financial statements forming part of the Corporation’s Continuous Disclosure
Documents, as of their respective dates, are complete and comply with Securities
Laws in all material respects, and fairly present the consolidated financial
position of the Corporation’s results of operations and cash flows as of the
dates and for the periods indicated, and have been prepared in accordance with
United States generally accepted accounting principles applied on a consistent
basis throughout such periods;

 

  (cc) there has not been any material change in the capital, assets,
liabilities or obligations (absolute, accrued, contingent or otherwise) of the
Corporation from the position set forth in the most recently filed financial
statements forming part of the Corporation’s Continuous Disclosure Documents and
there has not occurred any facts, transactions, events or occurrences having a
Material Adverse Effect since December 31, 2009;

 

  (dd) the Corporation, as a voluntary filer, has filed reports of the same
nature as those required to be filed, pursuant to Section 13 of the U.S.
Exchange Act, by companies that have a class of securities registered under the
U.S. Exchange Act;

 

  (ee) to the Corporation’s knowledge, no insider of the Corporation has a
present intention to sell any securities of the Corporation other than as
disclosed to the Purchasers;

 

  (ff) the form and terms of definitive certificates representing the Series B
Preferred Shares and the Common Shares issuable upon their conversion have been
duly approved and adopted by the Corporation and comply with all Applicable Law
relating thereto;

 

  (gg) to the knowledge of the Corporation, none of its directors or officers
are subject to an order or ruling of any securities regulatory authority or
stock exchange prohibiting such individual from acting as a director or officer
of a public company or of a company listed on a particular stock exchange;

 

  (hh) the Series B Preferred Shares to be issued to the Purchasers on the
Closing Date have been duly authorized and approved by all requisite corporate
action for future issuance and will, when issued, be duly and validly issued,
fully paid and non-assessable and free of all Encumbrances attributable to the
Corporation and all of the Series B Preferred Shares to be issued by the
Corporation if it exercises its rights to pay interest in the form of additional
Series B Preferred Shares as per the terms of the Series B Preferred Shares have
been duly reserved and will, when and if issued, be duly and validly issued,
fully paid and non-assessable and free of all Encumbrances attributable to the
Corporation;

 

  (ii) the Common Shares to be issued to the Purchasers upon conversion of the
Series B Preferred Shares (in accordance with their terms) have been duly
reserved and approved by all requisite corporation action for future issuance
and will, when issued, be duly and validly issued, fully paid and non-assessable
and free of all Encumbrances attributable to the Corporation;

 

- 13 -



--------------------------------------------------------------------------------

  (jj) the Corporation will not, until the earlier of the Maturity Date and the
Redemption Date following which there are no Series B Preferred Shares issued
and outstanding, issue or designate any new class or series of Preference Shares
that ranks senior in priority to the Series B Preferred Shares;

 

  (kk) none of the Corporation, its affiliates or any person acting on their
behalf, has engaged or will engage in any Directed Selling Efforts with respect
to the Series B Preferred Shares;

 

  (ll) the Corporation is not, and following the application of the proceeds of
the sale of the Series B Preferred Shares, will not be registered or required to
be registered as an “investment company” under the United States Investment
Company Act of 1940, as amended;

 

  (mm) none of the Corporation, its affiliates or any person acting on their
behalf, has engaged in any form of General Solicitation or General Advertising
or in any conduct involving a public offering within the meaning of Section 4(2)
of the U.S. Securities Act in connection with any offer or sale of the Series B
Preferred Shares in the United States;

 

  (nn) none of the Corporation, its affiliates or any person acting on their
behalf have taken, or will take, any action that would cause the exemptions or
exclusions from registration, under Regulation S or Rule 506 of Regulation D to
be unavailable for the offer and sale of the Series B Preferred Shares pursuant
to this Agreement;

 

  (oo) the Series B Preferred Shares are not, and as of the Closing Time, the
Series B Preferred Shares will not be, and no securities of the same class as
the Series B Preferred Shares are or will be, listed on a national securities
exchange in the United States registered under Section 6 of the U.S. Exchange
Act, quoted in an “automated inter-dealer quotation system”, as such term is
used in the U.S. Exchange Act;

 

  (pp) in connection with offers and sales of Series B Preferred Shares, the
Corporation will, within prescribed time periods, prepare and file any forms or
notices required under the U.S. Securities Act or laws in any state of the
United States (i.e. applicable blue sky laws);

 

  (qq) in connection with offers and sales of Series B Preferred Shares, the
Corporation, its respective affiliates and any person acting on its or their
behalf have complied and will comply with the requirements for an “offshore
transaction”, as such term is defined in Regulation S, for all sales made
outside of the United States;

 

  (rr) none of the Corporation or any of its predecessors or affiliates have
been subject to any order, judgment, or decree of any court of competent
jurisdiction temporarily, preliminarily or permanently enjoining such person for
failure to comply with Rule 503 under Regulation D;

 

- 14 -



--------------------------------------------------------------------------------

  (ss) if the Corporation is a “passive foreign investment company” within the
meaning of Section 1297(a) of the United States Internal Revenue Code of 1986,
as amended (the “Code”), as determined by the Corporation or any Purchaser in
the United States, during any calendar year following the purchase of Series B
Preferred Shares pursuant to this Agreement, the Corporation will provide to
such person, upon written request, all information that would be required for
income tax reporting purposes by a United States securityholder making an
election to treat the Corporation as a “qualified electing fund” for the
purposes of the Code;

 

  (tt) the minute books of each of the Corporation and its Subsidiaries are, in
all material respects, true and correct and contain copies of all minutes of all
meetings and all resolutions of the directors, committees of directors and
shareholders of the Corporation and its Subsidiaries and all such meetings were
duly called and properly held and all consent resolutions were properly adopted;

 

  (uu) subject to the disclosures regarding deficiencies and material weaknesses
in internal controls set forth in the Corporation’s Continuous Disclosure
Documents, the books of account and other records of the Corporation and its
Subsidiaries, whether of a financial or accounting nature or otherwise, have
been maintained in accordance with prudent business practices;

 

  (vv) each of the Corporation and its Subsidiaries has duly and on a timely
basis, subject to standard extensions, filed all tax returns required to be
filed by it, has paid all taxes due and payable by it and has paid all
assessments and reassessments and all other taxes, governmental charges,
penalties, interest and other fines due and payable by it and which were claimed
by any Governmental Authority to be due and owing and adequate provision has
been made for taxes payable for any completed fiscal period for which tax
returns are not yet required and there are no agreements, waivers, or other
arrangements providing for an extension of time with respect to the filing of
any tax return or payment of any tax, governmental charge or deficiency by the
Corporation or any of its Subsidiaries and, to the Corporation’s knowledge,
there are no actions, suits, proceedings, investigations or claims threatened or
pending against the Corporation or any of its Subsidiaries in respect of taxes,
governmental charges or assessments or any matters under discussion with any
Governmental Authority relating to taxes, governmental charges or assessments
asserted by any such authority;

 

  (ww) with respect to each of the premises of the Corporation and its
Subsidiaries which is material to the Corporation on a consolidated basis and
which the Corporation or any of its Subsidiaries occupies as tenant (the “Leased
Premises”), the Corporation or such Subsidiary occupies the Leased Premises and
has the exclusive right to occupy and use the Leased Premises and each of the
leases pursuant to which the Corporation and/or its Subsidiaries occupies the
Leased Premises is in good standing and in full force and effect except where
any deficiencies would not have a Material Adverse Effect;

 

- 15 -



--------------------------------------------------------------------------------

  (xx) except to the extent that any violation or other matter referred to in
this subsection would not have a Material Adverse Effect:

 

  (i) neither the Corporation nor any of its Subsidiaries is in violation of any
applicable federal, provincial, municipal or local laws, regulations, orders,
government decrees or ordinances with respect to environmental, health or safety
matters (collectively, “Environmental Laws”);

 

  (ii) the Corporation and each of its Subsidiaries have operated its business
at all times and have received, handled, used, stored, treated, shipped and
disposed of all contaminants without violation of Environmental Laws;

 

  (iii) there have been no spills, releases, deposits or discharges of hazardous
or toxic substances, contaminants or wastes into the earth, air or into any body
of water or any municipal or other sewer or drain water systems by the
Corporation or any of its Subsidiaries that have not been remedied or that are
not presently being remedied;

 

  (iv) no orders, directions or notices have been issued and remain outstanding
pursuant to any Environmental Laws relating to the business or assets of the
Corporation or any of its Subsidiaries;

 

  (v) neither the Corporation nor any of its Subsidiaries have failed to report
to the proper Government Authority the occurrence of any event which is required
to be so reported by any Environmental Law; and

 

  (vi) the Corporation and each of its Subsidiaries holds all licences, permits
and approvals required under any Environmental Laws in connection with the
operation of its business and the ownership and use of its assets, all such
licences, permits and approvals are in full force and effect, and the
Corporation has not received any notification pursuant to any Environmental Laws
that any work, repairs, constructions or capital expenditures are required to be
made by it as a condition of continued compliance with any Environmental Laws,
or any licence, permit or approval issued pursuant thereto, or that any licence,
permit or approval referred to above is about to be reviewed, made subject to
limitation or conditions, revoked, withdrawn or terminated;

 

  (yy) any and all operations of the Corporation and its Subsidiaries and, to
the knowledge of the Corporation, any and all operations by third parties, on or
in respect of the assets and properties of the Corporation, have been conducted
in accordance with good industry practices and in material compliance with
Applicable Laws, except where the failure to so operate would not have a
Material Adverse Effect;

 

  (zz)

there has not been and there is not currently any labor disruption, grievance,
arbitration proceeding or other conflict which could reasonably be expected to
have a Material Adverse Effect, and the Corporation and each of its Subsidiaries
is in compliance with Applicable Law respecting employment and employment

 

- 16 -



--------------------------------------------------------------------------------

  practices, terms and conditions of employment and wages and hours, except
where non-compliance with any such provisions would not have a Material Adverse
Effect;

 

  (aaa) no union has been accredited or otherwise designated to represent any
employees of the Corporation or any of its Subsidiaries and, to the knowledge of
the Corporation, no accreditation request or other representation question is
pending with respect to the employees of the Corporation or any of its
Subsidiaries and no collective agreement or collective bargaining agreement or
modification thereof has expired or is in effect in any of the Corporation’s
facilities and none is currently being negotiated by the Corporation or any of
its Subsidiaries;

 

  (bbb) the Corporation has its and its Subsidiaries properties and assets
insured against loss or damage by insurable hazards or risks on a replacement
cost basis. Such insurance coverage is of a type and in an amount typical to the
business in which the Corporation operates as conducted by a reasonably prudent
person based on the advice of reputable insurance brokers consulted by such
person. In the last twelve months the Corporation has not made any material
claim on any policy of insurance or been refused any insurance coverage sought
or applied for. The Corporation does not have any reason to believe that it will
not be able to renew the existing insurance coverage of the Corporation as and
when such coverage expires or obtain similar coverage from similar insurers as
may be necessary to continue with its businesses at a cost that would not have a
Material Adverse Effect;

 

  (ccc) to the Corporation’s knowledge, subject to the existing bad debt
reserve, all material receivables recorded on the books of each of the
Corporation and its Subsidiaries are bona fide and are good and collectible
without set off or counterclaim;

 

  (ddd) the Corporation and each of its Subsidiaries owns or has the right to
use under licence, sub-license or otherwise all material intellectual property
used by the Corporation and its Subsidiaries in its business, including
copyrights, industrial designs, trademarks, trade secrets, knowhow and
proprietary rights, free and clear of all Encumbrances except liens securing the
Notes, and except where the failure to own or license such material would not
have a Material Adverse Effect;

 

  (eee) except as disclosed in the Corporation’s Continuous Disclosure
Documents, neither the Corporation nor any of its Subsidiaries have received any
communications alleging that the Corporation or the Subsidiaries have violated
or, by conducting its business as proposed, would violate any existing patents
or patents pending of any other person or entity and the Corporation is not
aware of any potential basis for such an allegation or of any reason to believe
that such an allegation may be forthcoming or that there is any such violation
except where such allegation and the consequences of such allegation would not
be expected to have a Material Adverse Effect;

 

  (fff)

to the Corporation’s knowledge, all material bonuses, commissions, salaries and
other amounts owing to employees are reflected and have been accrued in the

 

- 17 -



--------------------------------------------------------------------------------

  books of account of the Corporation, except for bonuses awarded by the
Corporation for annual periods on or after April 1, 2010 in the ordinary course
of business that have not been granted to date;

 

  (ggg) neither the Corporation nor any of its Subsidiaries is a party to or
bound by any agreement of guarantee, indemnification (other than an
indemnification of directors and officers in accordance with the bye-laws of the
Corporation and Applicable Laws, indemnification agreements or covenants that
are entered into arising in the ordinary course of business, including operating
and similar agreements, indemnification and contribution provisions in agency
and underwriting agreements, transfer agency agreements, indentures and credit
borrowing agreements) or any other like commitment of the obligations,
liabilities (contingent or otherwise) of indebtedness of any other person except
any guarantee of the Notes;

 

  (hhh) except as set forth in the Corporation’s Continuous Disclosure
Documents, neither the Corporation nor any of its Subsidiaries have any loans or
other indebtedness which have been made to or from any of its shareholders,
officers, directors or employees or any other person not dealing at arm’s length
with it that are currently outstanding;

 

  (iii) there are no actions, suits, proceedings or inquiries in existence or,
to the knowledge of the Corporation, pending or threatened against or affecting
the Corporation or any of its Subsidiaries at law or in equity or before or by
any federal, provincial, state, municipal or other governmental department,
commission, board, bureau, agency or instrumentality the impact of which would
have a Material Adverse Effect or which affects or may affect the Private
Placement or which would impair the ability of the Corporation to consummate the
transactions contemplated hereby or to duly observe and perform any of its
covenants or obligations contained in this Agreement or the Registration Rights
Agreement and the Corporation is not aware of any existing ground on which such
action, suit, proceeding or inquiry might be commenced with any reasonable
likelihood of success;

 

  (jjj) Codan Services Limited has been duly appointed as registrar of the
Common Shares in Bermuda and CIBC Mellon Trust Company has been duly appointed
as branch registrar and transfer agent of the Common Shares in Canada;

 

  (kkk) except as disclosed in the Corporation’s Continuous Disclosure
Documents, the Corporation is not a party to any written contracts of employment
with its executive officers which may not be terminated on one month’s notice or
which provide for payments occurring on a change of control of the Corporation;

 

  (lll)

except as disclosed in the Corporation’s Public Disclosure Documents, there are
no material contracts or agreements to which the Corporation or any of its
Subsidiaries is a party or by which it is bound and each of such contracts and
agreements constitute a legally valid and binding agreement of the Corporation
and/or Subsidiary enforceable in accordance with their respective terms and, to
the knowledge of the Corporation, no party thereto is in default thereunder,
which

 

- 18 -



--------------------------------------------------------------------------------

  default could reasonably be expected to have a Material Adverse Effect. For
the purposes of this subsection, any contract or agreement pursuant to which the
Corporation or any of its Subsidiaries will, or may reasonably be expected to,
result in a requirement to expend more than an aggregate of $250,000 or receive
or be entitled to receive revenue of more than $250,000, in either case in the
next 12 months, or is out of the ordinary course of business of the Corporation,
will be considered to be material;

 

  (mmm) other than the Rights Agreement, the Corporation does not have in place
a shareholder rights protection plan or other similar type of plan or
arrangement;

 

  (nnn) based on the Corporation’s board of directors approving the transaction
contemplated under the terms of this Agreement, such transaction does not
constitute a Flip-In Event or make any of the Purchasers or West Face Capital
Inc. an Acquiring Person for the purposes of and as defined under the Rights
Agreement;

 

  (ooo) except for the Shareholders’ Agreement and the Nominating and Voting
Agreement, to its knowledge, neither the Corporation nor any of its shareholders
is a party to any unanimous shareholders agreement, pooling agreement, voting
trust or other similar type of arrangements in respect of outstanding securities
of the Corporation;

 

  (ppp) there has not been any material disagreement with the Corporation’s
auditors and the Corporation has no current intention to change auditors;

 

  (qqq) to the knowledge of the Corporation, there is no plan in place to change
the management of the Corporation within the period that is six months following
the date hereof, except as otherwise disclosed to the Purchasers;

 

  (rrr) the net proceeds to the Corporation from the sale of the Series B
Preferred Shares in accordance with this Agreement will first be used on or
before June 30, 2010, to repurchase, in cash, $6.6 million of 11% senior secured
notes issued by Forbes Energy Services LLC and Forbes Energy Capital Inc. and
the remainder of the proceeds will be used for general corporate purposes; and

 

  (sss) the Corporation acknowledges that the Purchasers will rely on the
representations and warranties (and where applicable, covenants) made herein by
it in completing the transactions contemplated by this Agreement.

 

3.02 Representations, Warranties and Covenants of the Purchasers

(1) Each of the Purchasers makes the following representations and warranties
(and where applicable, covenants), as applicable, on a several and not a joint
basis, to the Corporation:

 

  (a) it is a limited partnership existing under the laws of British Columbia
(in the case of West Face LP), or a limited partnership existing under the laws
of Delaware (in the case of West Face USA LP), or a limited partnership existing
under the laws of the Cayman Islands (in the case of West Face Master LP) and
that it has the power to enter into and perform its obligations under this
Agreement.

 

- 19 -



--------------------------------------------------------------------------------

  (b) the execution, delivery and performance by it of this Agreement by and
through West Face Capital Inc., its duly authorized advisor:

 

  (i) has been duly authorized by all necessary action on its part;

 

  (ii) does not (or would not with the giving of notice, the lapse of time or
the happening of any other event or condition) result in a breach or a violation
of, or conflict with, any of the terms or provisions of any agreement to which
they are a party or pursuant to which any of its assets or property may be
affected that would, individually or in the aggregate, have a material effect on
the ability of it to perform its obligations hereunder; and

 

  (iii) will not result in the violation of any Applicable Law that would not
individually or in the aggregate have a material effect on the ability of it to
perform its obligations hereunder;

 

  (c) this Agreement has been duly executed and delivered by the Purchaser and
is a valid and binding obligation of the Purchaser, enforceable against it in
accordance with its terms, except as enforcement may be limited by bankruptcy,
insolvency, reorganization, moratorium, fraudulent transfer, fraudulent
conveyance and other laws affecting the enforcement of creditors’ rights
generally; by general principles of equity (whether brought in a proceeding at
law or in equity); and by the fact that rights to waiver, and the ability to
sever unenforceable terms, may be limited by Applicable Law;

 

  (d) either:

 

  (i) it is not a person in the United States or Canada and it is acquiring or
will acquire Series B Preferred Shares and any Common Shares issuable on
conversion of any Series B Preferred Shares in accordance with Rule 903 under
Regulation S, or

 

  (ii) it is a person in Canada and it is acquiring or will acquire Series B
Preferred Shares and any Common Shares issuable on conversion of any Series B
Preferred Shares in accordance with Rule 903 under Regulation S and it:

 

  (A) is purchasing the Series B Preferred Shares as principal within the
meaning of the Canadian Securities Laws, for its own account and not for the
benefit of any other person, for investment only and not with a view to the
resale or distribution of all or any of such Series B Preferred Shares;

 

  (B)

is resident in the Province of British Columbia, and is an “accredited investor”
as that term is defined in National Instrument 45-106 Prospectus Registration
Exemptions of the Canadian

 

- 20 -



--------------------------------------------------------------------------------

  Securities Administrators by virtue of its status as an investment fund that
is advised by a person registered as an adviser or a person that is exempt from
registration as an adviser; and

 

  (C) it acknowledges that:

 

  (I) no securities commission or similar regulatory authority has reviewed or
passed on the merits of the Series B Preferred Shares;

 

  (II) there is no government or other insurance covering the Series B Preferred
Shares;

 

  (III) there are risks associated with the purchase of the Series B Preferred
Shares;

 

  (IV) there are restrictions under the Canadian Securities Laws on the
Purchaser’s ability to resell the Series B Preferred Shares and the Common
Shares issuable on conversion of the Series B Preferred Shares, that it has been
advised to consult its own legal advisors with respect to the particulars of
such resale restrictions, and that it is the Purchaser’s sole responsibility to
find out what those restrictions are and to comply with them; and

 

  (V) the Corporation has advised the Purchaser that the Corporation is relying
on an exemption from the requirements to provide the Purchaser with a prospectus
and to sell the Series B Preferred Shares through a person or company registered
to sell securities under the Canadian Securities Laws and, as a consequence of
acquiring the Series B Preferred Shares pursuant to this exemption, certain
protections, rights and remedies provided by the Act, including statutory rights
of rescission or damages, will not be available to the Purchaser; or

 

  (iii) it is a person in the United States and:

 

  (A) understands that that the Series B Preferred Shares and the Common Shares
issuable on the conversion of such Series B Preferred Shares acquired by it have
not been and will not be registered under the U.S. Securities Act and that the
sale to it contemplated hereby is being made in reliance on a private placement
exemption pursuant to Regulation D;

 

  (B) has had access to information concerning the Corporation as it has
considered necessary in connection with its decision to invest in the Series B
Preferred Shares and the Common Shares issuable on the conversion of such Series
B Preferred Shares;

 

- 21 -



--------------------------------------------------------------------------------

  (C) has such knowledge and experience in financial and business matters as to
be capable of evaluating the merits and risks of its investment in the Series B
Preferred Shares and the Common Shares issuable on the conversion of such Series
B Preferred Shares and is able to bear the economic risks of such investment;

 

  (D) is an “accredited investor” as defined in Rule 501 under Regulation D;

 

  (E) acknowledges that it is not purchasing the Series B Preferred Shares and
the Common Shares issuable on the exchange of such Series B Preferred Shares as
a result of any general solicitation or general advertising, including
advertisements, articles, notices or other communications published in any
newspaper, magazine or similar media or broadcast over radio or television, or
any seminar or meeting whose attendees have been invited by general solicitation
or general advertising; and

 

  (e) it acknowledges that the Corporation will rely on the representations and
warranties (and where applicable, covenants) made herein by it in completing the
transactions contemplated by this Agreement.

 

3.03 Knowledge

(1) For the purposes of any representation or warranty in this Article 3 made to
a party’s “knowledge”, the term “knowledge” means actual knowledge of:

 

  (a) the indicated conclusion in respect of the relevant matter; or

 

  (b) facts that would reasonably lead to the indicated conclusion in respect of
the relevant matter;

on the part of the executive officers of the representing party.

 

3.04 Legending of Certificates

(1) The Purchasers acknowledge that, in accordance with the requirements of U.S.
Securities Laws, the certificates representing the Series B Preferred Shares to
be issued pursuant to the terms of this Agreement (and the Common Shares
issuable upon the conversion thereof) will be inscribed with the following
restrictive legend:

“THE ISSUANCE OF THE SECURITIES REPRESENTED HEREBY HAS NOT BEEN REGISTERED UNDER
THE UNITED STATES SECURITIES ACT OF 1933, AS AMENDED (THE “U.S. SECURITIES
ACT”), OR ANY STATE SECURITIES LAWS. THE HOLDER HEREOF, BY PURCHASING THESE
SECURITIES, ACKNOWLEDGES AND AGREES FOR THE BENEFIT OF FORBES ENERGY SERVICES
LTD. THAT, IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT UNDER SUCH ACT
OR AN EXEMPTION FROM REGISTRATION THEREUNDER, THESE SECURITIES

 

- 22 -



--------------------------------------------------------------------------------

MAY BE OFFERED, SOLD, PLEDGED OR OTHERWISE TRANSFERRED ONLY (A) TO FORBES ENERGY
SERVICES LTD., (B) OUTSIDE THE UNITED STATES IN ACCORDANCE WITH RULE 904 OF
REGULATION S (“REGULATION S”) UNDER THE U.S. SECURITIES ACT AND IN COMPLIANCE
WITH APPLICABLE CANADIAN LOCAL OR OTHER APPLICABLE FOREIGN LAWS AND REGULATIONS,
(C) WITHIN THE UNITED STATES IN ACCORDANCE WITH RULE 144 UNDER THE U.S.
SECURITIES ACT AND IN COMPLIANCE WITH APPLICABLE STATE SECURITIES LAWS, OR
(D) IN ANOTHER TRANSACTION THAT DOES NOT REQUIRE REGISTRATION UNDER THE U.S.
SECURITIES ACT OR ANY APPLICABLE STATE SECURITIES LAWS, PROVIDED THAT IN THE
CASE OF TRANSFERS PURSUANT TO (C) OR (D) ABOVE, A LEGAL OPINION REASONABLY
SATISFACTORY TO FORBES ENERGY SERVICES LTD. MUST FIRST BE PROVIDED.”

(2) The Purchasers may, at any time and from time to time, exchange a
certificate bearing the restrictive legend referred to in Section 3.04(1) for a
certificate bearing no such legend upon having furnished evidence satisfactory
to the Corporation, acting reasonably, which may include the requirement for the
delivery of an opinion of counsel, that the removal of such restrictive legend
would not be contrary to Applicable Law, provided that evidence satisfactory to
the Corporation with respect to the removal of the restrictive legend shall be
deemed satisfied (and no opinion of counsel shall be required) if such person
furnishes to the Corporation a written certification signed by such person that
it intends to immediately resell the Common Shares represented by such
certificate (which Common Shares were issued as a result of the conversion of
the Series B Preferred Shares) on the TSX in accordance with Rule 904 of
Regulation S. In such event, the legend shall not be required on any shares sold
pursuant to Rule 904 of Regulation S, but will be affixed to any shares not sold
for which a new certificate or certificates are issued.

(3) The Purchasers acknowledge that, in accordance with the requirements of
Canadian Securities Laws, the certificates representing the Series B Preferred
Shares to be issued pursuant to the terms of this Agreement (and the Common
Shares issuable upon the conversion thereof) will be inscribed with the
following restrictive legend:

“UNLESS PERMITTED UNDER SECURITIES LEGISLATION, THE HOLDER OF THE SECURITIES
MUST NOT TRADE THE SECURITIES BEFORE [INSERT THE DATE THAT IS 4 MONTHS AND A DAY
AFTER THE ISSUE DATE].”

(4) The Purchasers may, at any time and from time to time, exchange a
certificate bearing the restrictive legend referred to in Section 3.04(3) for a
certificate bearing no such legend upon expiry of the restrictive period
detailed in such legend.

 

3.05 Survival of Representations and Warranties

The representations and warranties (and where applicable, covenants) of the
parties contained in Sections 3.01 and 3.02 are given as of the date hereof and
will survive the Closing Date and survive the closing of the transactions
contemplated in this Agreement and will continue in full force and effect for a
period ending on the later of: (i) the date that is six years

 

- 23 -



--------------------------------------------------------------------------------

following the Closing Date, and (ii) the latest date under applicable Securities
Laws (non-residents of Canada being deemed to be resident in the Province of
Alberta for such purposes) that an action may be commenced or a right of
rescission may be exercised with respect to a misrepresentation in connection
with the offering the Series B Preferred Shares.

ARTICLE 4 - CONDITIONS OF CLOSING

 

4.01 Conditions of Closing

(1) The obligation of each Purchaser to complete the Private Placement is
subject to the satisfaction, on or before the Closing Date, of the following
conditions being satisfied in full which conditions are for the exclusive
benefit of each Purchaser, any of which may be waived with respect to such
Purchaser, in whole or in part, by such Purchaser on its own behalf, in its sole
and absolute discretion, without prejudice to its right to rely on any other or
others of them:

 

  (a) the representations and warranties of the Corporation contained in
Section 3.01 will be true in all material respects on the Closing Date with the
same effect as though made at and as of such date, except that representations
and warranties with materiality qualifiers shall be true in all respects and
except for representations and warranties that speak as of specific prior dates;

 

  (b) each of the acts and undertakings of the Corporation to be performed on or
before the Closing Date pursuant to the terms of this Agreement will have been
duly performed by them;

 

  (c) since the date of execution of this Agreement, there will have been no
change in business, operations, capital, properties, assets, liabilities
(absolute, accrued, contingent or otherwise), ownership or condition (financial
or otherwise) or results of operations of the Corporation and its Subsidiaries
that would be reasonably expected to have a Material Adverse Effect;

 

  (d) the Corporation will have obtained Exchange Approval in a form acceptable
to the Purchasers, acting reasonably, subject only to the filing, after the
Closing Date, of documents customary for similar transactions and the payment of
any applicable listing fees;

 

  (e) all of the Class B Shares will have been converted into Common Shares in
accordance with the Corporation’s Constating Documents so that no Class B Shares
will be issued or outstanding;

 

  (f) the Corporation and the Purchasers will have entered into the Registration
Rights Agreement;

 

  (g) John E. Crisp, Charles C. Forbes and Janet Forbes (collectively, the
“Founders”) will have executed a consent pursuant to Section 4 of the Nominating
and Voting Agreement, in a form satisfactory to the Purchasers, acting
reasonably; and

 

  (h) the Founders will have executed a waiver or amendment in accordance with
Section 5.5 of the Shareholders’ Agreement and confirmed their respective
registration rights thereunder in relation to the Purchasers, all in a form
satisfactory to the Purchasers, acting reasonably.

 

- 24 -



--------------------------------------------------------------------------------

(2) The obligations of the Corporation to complete the Private Placement are
subject to the satisfaction, on or before the Closing Date, of the following
conditions being satisfied in full which conditions are for the exclusive
benefit of the Corporation any of which may be waived by the Corporation, in
whole or in part, without prejudice to its rights to rely on any other or others
of them;

 

  (a) the representations and warranties of the Purchasers contained in
Section 3.02, will be true in all material respects on the Closing Date with the
same effect as though made at and as of such time, except that their
representations and warranties with materiality qualifiers shall be true in all
respects and except for representations and warranties that speak as of specific
prior dates;

 

  (b) each of the acts and undertakings of the Purchasers to be performed on or
before the Closing Date pursuant to the terms of this Agreement will have been
duly performed by it;

 

  (c) the Corporation will have obtained Exchange Approval, subject only to the
filing, after the Closing Date, of documents customary for similar transactions
and the payment of applicable listing fees; and

 

  (d) the successful conversion of the Class B Shares into Common Shares.

ARTICLE 5 - CLOSING

 

5.01 Time and Place

Subject to the terms and conditions hereof, the Private Placement will be
completed at 9:00 a.m. (Texas time) on the Closing Date (the “Closing”) at the
offices of Winstead PC, counsel to the Corporation, or at such other time and
place as the parties may agree.

 

5.02 Closing Deliveries by the Corporation

(1) At the Closing, the Corporation will deliver the following to the
Purchasers, as applicable:

 

  (a) duly issued certificates representing the Series B Preferred Shares,
registered in the names of each the Purchasers, respectively;

 

  (b) certified copies of the resolutions of the board of directors of the
Corporation approving this Agreement, the Registration Rights Agreement and the
consummation of the transactions contemplated by each of this Agreement and the
Registration Rights Agreement;

 

  (c) a duly executed counterpart copy of the Registration Rights Agreement;

 

  (d) a certificate of a senior officer of the Corporation that all of the
representations and warranties of the Corporation contained in Section 3.01
hereof are true and correct as of the Closing Date in all material respects,
except that representations and warranties with materiality qualifiers shall be
true in all respects;

 

- 25 -



--------------------------------------------------------------------------------

  (e) favourable corporate, enforceability and securities legal opinions under
the laws of British Columbia, Ontario, the United States and the Cayman Islands,
dated the Closing Date and addressed to each of the Purchasers, in form and
substance satisfactory to each of the Purchasers, acting reasonably, with
respect to such matters contemplated by this Agreement as each of the Purchasers
may reasonably request; and

 

  (f) written evidence of Exchange Approval; and

 

  (g) such other documents as the Purchasers may reasonably request.

 

5.03 Closing Deliveries by the Purchasers

(1) At the Closing, the Purchasers, as applicable, will deliver to the
Corporation:

 

  (a) a certificate of a senior officer of the advisor of the Purchasers that
all of the representations and warranties of the Purchasers contained in
Section 3.02, as applicable, are true and correct as of the Closing Date in all
material respects, except that representations and warranties with materiality
qualifiers shall be true in all respects;

 

  (b) a duly executed counterpart copy of the Registration Rights Agreement; and

 

  (c) a wire transfer or bank transfer, in the amount representing the
Subscription Amount for the Series B Preferred Shares being issued and sold by
the Corporation to the Purchasers at the Closing Time under this Agreement net
of (i) the Fee, and (ii) any reimbursable expenses payable by the Corporation to
the Purchasers in accordance with Section 7.09 and determinable at the Closing
Time, as acknowledged in advance by the Corporation.

ARTICLE 6 - TERMINATION

 

6.01 Termination by the Corporation

(1) The Corporation will be entitled, by giving written notice to the Purchasers
in accordance with Section 7.07, at any time prior to the Closing Date and in
its sole discretion, to elect to terminate and cancel, without any liability on
its part, its obligations under this Agreement if:

 

  (a) any inquiry, investigation (whether formal or informal) or other
proceeding is commenced by a Governmental Authority pursuant to Applicable Laws
in relation to the Corporation or its Subsidiaries or in relation to any of the
directors and officers of the Corporation, any of which suspends or ceases
trading in the Common Shares or operates to prevent or restrict the lawful
distribution of the Series B Preferred Shares or the Common Shares issuable upon
conversion of the Series B Preferred Shares;

 

- 26 -



--------------------------------------------------------------------------------

  (b) any order is issued by a Governmental Authority pursuant to Applicable
Laws, or if there is any change of Applicable Law, either of which suspends or
ceases trading in the Common Shares or operates to prevent or restrict the
lawful distribution of the Series B Preferred Shares or the Common Shares
issuable upon conversion of the Series B Preferred Shares; or

 

  (c) any of the conditions set out in Section 4.01(2) are not satisfied by the
Closing Date;

provided, however, that the Corporation will be entitled to make such election
to terminate only if the Corporation has used best efforts to comply with its
obligations under this Agreement which directly or indirectly relate to the
relevant termination right which are required to have been performed prior to
the time of giving such notice to the Purchasers

 

6.02 Termination by the Purchasers

(1) The Purchasers will be entitled acting jointly, by giving written notice to
the Corporation in accordance with Section 7.07, at any time prior to the
Closing Date and in their sole discretion, to elect to terminate and cancel,
without any liability on their part, their obligations under this Agreement, if:

 

  (a) any inquiry, investigation (whether formal or informal) or other
proceeding is commenced by a Governmental Authority pursuant to Applicable Laws
in relation to the Corporation or its Subsidiaries or in relation to any of the
directors and officers of the Corporation, any of which suspends or ceases
trading in the Common Shares or operates to prevent or restrict the lawful
distribution of the Series B Preferred Shares or the Common Shares issuable upon
conversion of the Series B Preferred Shares;

 

  (b) any order is issued by a Governmental Authority pursuant to Applicable
Laws, or if there is any change of Applicable Law, either of which suspends or
ceases trading in the Common Shares or operates to prevent or restrict the
lawful distribution of the Series B Preferred Shares or the Common Shares
issuable upon conversion of the Series B Preferred Shares;

 

  (c) there should develop or occur or come into effect, any catastrophe of
national or international consequence or any law or other occurrence of any
nature whatsoever that in the reasonable opinion of such Purchaser, seriously
adversely affects, or will seriously adversely affect the financial markets in
Canada or the U.S. or which results in or will result in an adverse material
change;

 

  (d) an event, circumstance, fact, act or omission which is or would reasonably
be expected to affect, and be materially adverse to, the nature, business,
prospects, assets, liabilities, financial condition or results of operations of,
or manner of conducting, the business of the Corporation or the Corporation and
its Subsidiaries, taken as a whole, or which may materially adversely affect the
ability of the Purchasers to recover all or any part of their investments in the
Corporation;

 

- 27 -



--------------------------------------------------------------------------------

  (e) the Common Shares are de-listed or suspended or halted for trading for a
period greater than one Business Day for any reason by the TSX at any time prior
to the closing of the Private Placement;

 

  (f) the Corporation is in default of its obligations hereunder and fails to
remedy such breach on or before the earlier of (i) the date that is 5 days
following the date upon which the Purchasers have been provided written notice
of such breach in accordance with Section 7.07 and (ii) the Closing Date; or

 

  (g) if any of the conditions set out in Section 4.01(1) are not satisfied by
the Closing Date.

Notwithstanding any other provision hereof, should the Corporation or the
Purchasers validly terminate this Agreement pursuant to, and in accordance with,
this Article 6, the obligations of the Corporation and each of the Purchasers
under this Agreement will terminate and there will be no further liability on
the part of the Purchasers to the Corporation, on the part of the Corporation to
the Purchasers, or on the part of any Purchaser to the other Purchasers
hereunder (except for any breach of this Agreement which occurred on or prior to
the termination or for any liability of the Corporation to the Purchasers that
exists at such time or that may arise thereafter pursuant to Section 7.09).

ARTICLE 7 - GENERAL

 

7.01 Time of the Essence

Time will be of the essence of this Agreement.

 

7.02 Benefit of the Agreement

This Agreement will enure to the benefit of and be binding upon the respective
successors and permitted assigns of the parties hereto.

 

7.03 Further Assurances

Each of the parties will take, from time to time and without additional
consideration, such further actions and execute such additional instruments as
may be reasonably necessary or convenient to implement and carry out the intent
and purpose of this Agreement.

 

7.04 Severability

If any provision of this Agreement or any part hereof or thereof will be found
or determined to be invalid, illegal or unenforceable in any jurisdiction, it
will for the purposes of such jurisdiction only be severable from this Agreement
and the remainder of this Agreement will for the purposes of such jurisdiction
only be construed as if such invalid, illegal or unenforceable provision or part
had been deleted.

 

7.05 Amendments and Waivers

No modification of or amendment to this Agreement will be valid or binding
unless set forth in writing and duly executed by the parties hereto and no
waiver of any breach of any term

 

- 28 -



--------------------------------------------------------------------------------

or provision of this Agreement will be effective or binding unless made in
writing and signed by the party purporting to give the same and, unless
otherwise provided, will be limited to the specific breach waived.

 

7.06 Assignment

Except as otherwise expressly provided in this Agreement, no party may assign
its rights or obligations under this Agreement without the prior written consent
of the other parties.

 

7.07 Notices

All notices (each, a “Notice”), given to another party hereto will be in
writing, and will be addressed to such party as follows:

To the Corporation:

P.O. Box 2108

Alice, Texas

78333

Facsimile No.: 361 664-0599

Attention: L. Melvin Cooper

With a copy, which shall not constitute notice, to:

Winstead PC

24 Waterway Avenue

Suite 500

The Woodlands, Texas

77380

Facsimile No.: 281 681-5901

Attention: R. Clyde Parker, Jr.

To the Purchasers:

West Face Capital Inc.

2 Bloor Street East

Suite 810, Box #85

Toronto, Ontario    M4W 1A8

Facsimile No.: 647 724-8910

Attention: Peter Fraser

With a copy, which shall not constitute notice, to:

McCarthy Tétrault LLP

Suite 5300, TD Bank Tower

Toronto Dominion Centre

 

- 29 -



--------------------------------------------------------------------------------

66 Wellington Street West

Toronto, Ontario M5K 1E6

Facsimile No.: 416 868-0673

Attention: Andrew Parker

or at such other address or fax number or to such other contact person as a
party may give Notice to the other parties. All Notices will be given by
registered mail with acknowledgement of receipt, or by courier, or by fax, with
confirmation by registered mail or courier with acknowledgment of receipt. All
Notices will be effective and deemed given:

 

  (a) if delivered by hand, immediately;

 

  (b) in the case of delivery by mail or courier, two Business Days after the
date of posting (if posted or couriered to an address in the same country) or
five Business Days after the date of posting (if sent by courier to an address
in another country); and

 

  (c) in the case of fax, on receipt by the sender of a transmission control
report from the dispatching machine showing the relevant number of pages and the
correct destination fax machine number and indicating that the transmission has
been made without error;

but if the result is that a Notice would be taken to be given or made on a day
which is not a Business Day in the place to which the notice or communication is
sent or is received later than 4:00 pm (local time), it will be taken to have
been given or made at the commencement of the next Business Day in that place.

 

7.08 Obligations Several

The Corporation agrees that the obligations of the Purchasers hereunder are
several and not joint or joint and several.

 

7.09 Fees and Expenses

In addition to the payment of the Fee in accordance with Section 2.01(1), the
Corporation is responsible for all expenses related to the execution of this
Agreement and the completion of the Private Placement in accordance with the
terms herein, including the fees and expenses (including reasonable legal fees)
of the Purchasers regardless of whether the Private Placement is completed. For
greater certainty, the Corporation agrees that under no circumstances will the
Purchasers or West Face Capital Inc. be liable for any costs incurred in
connection with the Private Placement.

 

7.10 Entire Agreement

This Agreement and the Registration Rights Agreement constitute the entire
agreement between the parties hereto with respect to the subject matter hereof
and cancels and supersedes any prior understandings and agreements between the
parties hereto with respect thereto. There are no representations, warranties,
terms, conditions, undertakings or collateral agreements,

 

- 30 -



--------------------------------------------------------------------------------

express, implied or statutory, between the parties other than as expressly set
forth in this Agreement. This Agreement and the Registration Rights Agreement
supersede in its entirety the Term Sheet, which upon the execution hereof will
be of no further force and effect.

 

7.11 Governing Law

This Agreement will be governed by and interpreted in accordance with the laws
of Ontario and the federal laws of Canada applicable therein without regard for
any conflict of laws or choice of laws principles that would permit or require
the application of the laws of any other jurisdiction. Each of the parties
hereby irrevocably attorns to the non-exclusive jurisdiction of the courts of
the Province of Ontario with respect to any matters arising out of this
Agreement.

 

7.12 Communications

No party will issue any press release or otherwise make public statements with
respect to this Agreement without the consent of the other parties (which
consent shall not be unreasonably withheld or delayed). The Corporation and its
Subsidiaries will not make any filing with any Governmental Authority with
respect to this Agreement without prior consultation with the Purchasers and the
Purchasers will not make any filing with any Governmental Authority without
prior consultation with the Corporation. The foregoing will be subject to each
party’s overriding obligation to make any disclosure or filing required under
Applicable Laws, and the party making such disclosure will use all commercially
reasonable efforts to give prior written notice to the other parties in
accordance with Section 7.07 and a reasonable opportunity to review or comment
on the disclosure or filing, and if such prior notice is not possible, to give
such notice immediately following the making of such disclosure or filing. The
Purchasers acknowledge that a press release and Form 8-K filing under U.S.
Securities Laws and current report filing under Canadian Securities Laws will be
required in connection with each of the execution and closing of this Agreement
and the transaction contemplated hereby.

 

7.13 Counterparts

This Agreement may be executed in any number of counterparts, and it will not be
necessary that the signatures of all parties be contained on any counterpart.
Each counterpart will be deemed an original, but all counterparts together will
constitute one and the same instrument. A party may deliver an executed copy of
this Agreement by facsimile or e-mail transmission, provided such party will
thereafter deliver to the other parties an original executed copy of this
Agreement.

[The remainder of this page left intentionally blank]

 

- 31 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF the parties have executed this Agreement as of the date first
written above.

 

FORBES ENERGY SERVICES LTD. By:  

/s/ John E. Crisp

  Title: President and Chief Executive Officer WEST FACE LONG TERM OPPORTUNITIES
LIMITED PARTNERSHIP by its advisor, WEST FACE CAPITAL INC. By:  

/s/ John Maynard

  Title: Chief Financial Officer WEST FACE LONG TERM OPPORTUNITIES (USA) LIMITED
PARTNERSHIP by its advisor, WEST FACE CAPITAL INC. By:  

/s/ John Maynard

  Title: Chief Financial Officer WEST FACE LONG TERM OPPORTUNITIES MASTER FUND
L.P. by its advisor, WEST FACE CAPITAL INC. By:  

/s/ John Maynard

  Title: Chief Financial Officer



--------------------------------------------------------------------------------

SCHEDULE A

 

Purchaser

   # of Series B
Preferred Shares    % of Private
Placement     Purchase
Price

West Face Long Term Opportunities Limited Partnership

   81,312    14 %    $ 2,032,800

West Face Long Term Opportunities (USA) Limited Partnership

   185,856    32 %    $ 4,646,400

West Face Long Term Opportunities Master Fund L.P.

   313,632    54 %    $ 7,840,800

TOTAL

   580,800    100 %    $ 14,520,000



--------------------------------------------------------------------------------

SCHEDULE B

Certificate of Designation



--------------------------------------------------------------------------------

SCHEDULE C

Form of Registration Rights Agreement



--------------------------------------------------------------------------------

REGISTRATION RIGHTS AGREEMENT

BETWEEN

FORBES ENERGY SERVICES LTD.

AND

THE SHAREHOLDERS LISTED ON SCHEDULE A

May [—], 2010



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE 1 INTERPRETATION

   1

1.1

   Definitions    1

1.2

   Interpretation Not Affected by Headings, etc.    4

1.3

   Accounting References    4

1.4

   Number, etc.    4

1.5

   Statutory References    4

1.6

   Date for Any Action    5

ARTICLE 2 REGISTRATION RIGHTS

   5

2.1

   Required Qualification    5

2.2

   Qualification    7

2.3

   Selection of Underwriters    8

2.4

   Qualification Expenses    8

ARTICLE 3 REGISTRATION PROCEDURES

   8

3.1

   Procedures    8

3.2

   Obligations of the Holders    11

ARTICLE 4 DUE DILIGENCE; INDEMNIFICATION

   12

4.1

   Preparation; Reasonable Investigation    12

4.2

   Indemnification    13

ARTICLE 5 GENERAL

   16

5.1

   No Inconsistent Agreements    16

5.2

   Remedies    16

5.3

   Amendments and Waivers    16

5.4

   Assignment    16

5.5

   Term    16

5.6

   Severability    17

5.7

   Delays or Omissions    17

5.8

   Descriptive Headings    17

5.9

   Governing Law; Submission to Jurisdiction    17

5.10

   Notices    17



--------------------------------------------------------------------------------

REGISTRATION RIGHTS AGREEMENT

This registration rights agreement (this “Agreement”) is made the [— ] day of
May, 2010 between Forbes Energy Services Ltd. (the “Corporation”), a company
established pursuant to the laws of Bermuda, and the holders of the Convertible
Preference Shares (as defined hereon) listed on Schedule A hereto (the
“Holders”).

WHEREAS in consideration of the agreement by the Holders to subscribe for and
purchase Convertible Preference Shares pursuant to the subscription agreement
dated May 14, 2010 (the “Subscription Agreement”), and as an inducement to such
Holders to consummate the transactions contemplated by the Subscription
Agreement, the Corporation agrees to provide inter alia for the right of the
Holders to require the Corporation to prepare and file a preliminary prospectus
and a final prospectus with the Commissions (as hereinafter defined) and, in
certain limited circumstances described herein, the SEC (as hereinafter
defined), covering the Designated Qualifiable Securities (as hereinafter
defined) to permit the sale thereof in such manner as the Holders may designate
on the terms and conditions of this Agreement.

NOW THEREFORE THIS AGREEMENT WITNESSES THAT in consideration of the respective
covenants, agreements, representations, warranties and indemnities of the
parties herein contained and for other good and valuable consideration (the
receipt and sufficiency of which are hereby acknowledged by each party), the
parties agree as follows:

ARTICLE 1

INTERPRETATION

1.1 Definitions

In this Agreement, unless there is something in the subject matter or context
inconsistent therewith, the following terms will have the respective meanings
set out below and grammatical variations of such terms will have corresponding
meanings:

 

  (a) “1933 Act” means the United States Securities Act of 1933, as amended,
including the rules and regulations adopted by the SEC thereunder.

 

  (b) “1934 Act” means the United States Securities Exchange Act of 1934, as
amended, including the rules and regulations adopted by the SEC thereunder.

 

  (c) “Affiliate” has the meaning ascribed thereto in the 1933 Act.

 

  (d) “Business Day” means any day, other than a Saturday or Sunday, upon which
banks are open for business in Toronto, Ontario and Houston, Texas.

 

  (e) “Commissions” means the securities commissions or other securities
regulatory authorities in each of the provinces of Canada, other than Québec.

 

  (f) “Common Share” means a common share of par value $0.01 in the capital of
the Corporation.



--------------------------------------------------------------------------------

  (g) “control person” has the meaning ascribed thereto in the Securities Act
(Ontario).

 

  (h) “Convertible Preference Share” means a senior convertible preference share
of par value $0.01 in the capital of the Corporation having those terms set out
in Schedule B of the Subscription Agreement which is convertible (in accordance
with such terms) into Common Shares, initially, at a rate of 36 Common Shares
per Convertible Preference Share.

 

  (i) “Corporation” means Forbes Energy Services Ltd. and any entity resulting
from the amalgamation or merger of the Corporation with another entity or other
entities.

 

  (j) “Demand Qualifiable Securities” will have the meaning set out in
subsection 2.1(a).

 

  (k) “Demand Qualification” will have the meaning set out in subsection 2.1(a).

 

  (l) “Designated Qualifiable Securities” will have the meaning set out in
subsection 2.1(c).

 

  (m) “Distribution Period” has the meaning ascribed thereto in subsection
3.1(c).

 

  (n) “Effective Date” means the date on which the Corporation closes the
Private Placement.

 

  (o) “Holders” means the shareholders listed on Schedule A hereto.

 

  (p) “misrepresentation” means (i) an untrue statement of material fact, or
(ii) an omission to state a material fact that is required to be stated or
necessary to make a statement not misleading in light of the circumstances in
which it was made.

 

  (q) “Person” means an individual, body corporate with or without share
capital, partnership, joint venture, unincorporated association, syndicate, sole
proprietorship, trust, pension corporation, union, governmental agency, board,
tribunal, ministry, commission or department and the heirs, beneficiaries,
executors, legal representatives or administrators of an individual.

 

  (r) “Piggy Back Qualifiable Securities” will have the meaning set out in
subsection 2.1(c).

 

  (s) “Piggy Back Qualification” will have the meaning set out in subsection
2.1(c).

 

  (t) “POP Issuer” means an issuer eligible to use the POP System or equivalent
system established from time to time by the Commissions.

 

  (u) “POP System” means the prompt offering prospectus qualification system
under National Instrument 44-101—Short Form Prospectus Distributions of the
Canadian Securities Administrators or any successor policy, rule, regulation or
similar instrument.

 

2



--------------------------------------------------------------------------------

  (v) “Private Placement” means the issuance and sale by the Corporation of
580,800 Convertible Preference Shares to the Holders at an issue price of $25.00
per Convertible Preference Share, for an aggregate subscription price of
$14,520,000 in cash, all in accordance with the Subscription Agreement.

 

  (w) “Qualifiable Securities” means with respect to any Holder at any time, any
Common Shares issued or issuable in respect of the conversion of Convertible
Preference Shares and any other Common Shares issued or issuable as a
distribution made in respect of such Convertible Preference Shares and any other
securities issued or issuable in respect of such Qualifiable Securities upon any
stock split, stock dividend, recapitalization or similar event.

 

  (x) “Qualification” means the qualification or registration of securities
under the Securities Laws so as to permit the distribution of such securities to
the public in any or all of the provinces and territories of Canada and, if
applicable pursuant to Section 2.2(b), in the United States, including all the
states of the United States, subject to the limitations contained herein.

 

  (y) “Qualification Expenses” means all expenses in connection with any
Qualification pursuant to this Agreement including, without limitation, the
following:

 

  (i) all reasonable fees or commissions payable to an underwriter, investment
banker, broker-dealer, manager or agent and fees, disbursements and expenses
payable to counsel on behalf of the Holders in connection with the
qualification, registration and/or distribution of the Qualifiable Securities;

 

  (ii) all fees, disbursements and expenses of counsel and auditors to the
Corporation;

 

  (iii) all expenses in connection with the preparation, translation, printing
and filing of any preliminary prospectus, prospectus, registration statement or
any other offering document and any amendments and supplements thereto and the
mailing and delivering of copies thereof to any underwriters and dealers;

 

  (iv) all filing fees of any Commission or, if applicable pursuant to
Section 2.2(b), the SEC and any applicable U.S. state regulator;

 

  (v) all transfer agents’, depositaries’ and registrars’ fees and the fees of
any other agent appointed by the Corporation;

 

  (vi) all expenses relating to the preparation of certificates;

 

  (vii) all fees and expenses of any securities exchange or over-the-counter
market on which the Common Shares are then listed; and

 

  (viii) all expenses relating to “road shows” and marketing activities and all
travel and lodging expenses in connection with such “road shows” and marketing
activities.

 

3



--------------------------------------------------------------------------------

  (z) “Qualification Period” means, with respect to a Holder, the period
commencing 4 months plus one day following the Effective Date and terminating
November [•], 2017.

 

  (aa) “Requesting Holders” will have the meaning set out in subsection 2.1(a).

 

  (bb) “SEC” means the United States Securities and Exchange Commission.

 

  (cc) “Secondary Qualification” will have the meaning set out in subsection
2.1(c).

 

  (dd) “Securities Laws” means the applicable securities legislation of each of
the provinces and territories of Canada, as well as the applicable federal and
state securities legislation of the United States, and all published rules,
regulations, instruments, policy statements, orders, rulings, communiqués and
interpretation notes issued thereunder or in relation thereto, as the same may
hereafter be amended or replaced.

 

  (ee) “Shareholder Group” means collectively, West Face Long Term Opportunities
Limited Partnership, West Face Long Term Opportunities (USA) Limited Partnership
and West Face Long Term Opportunities Master Fund L.P.

1.2 Interpretation Not Affected by Headings, etc.

The division of this Agreement into Articles, sections and other portions and
the insertion of headings are for convenience of reference only and will not
affect the construction or interpretation hereof. Unless otherwise indicated,
all references to “section” or “subsection” followed by a number and/or a letter
refer to the specified section of this Agreement. The terms “this Agreement”,
“hereof”, “herein” and “hereunder” and similar expressions refer to this
Agreement and not to any particular Article, section or other portion hereof and
include any agreement or instrument supplementary or ancillary hereto.

1.3 Accounting References

All accounting terms not expressly defined herein will be construed in
accordance with United States generally accepted accounting principles, except
where the context otherwise requires.

1.4 Number, etc.

Unless the context otherwise requires, words importing the singular will include
the plural and vice versa and words importing any gender will include all
genders.

1.5 Statutory References

Except as otherwise expressly provided in this Agreement, any references to a
statute or regulation will be construed as a reference to such statute or
regulation in effect on the date of this Agreement as it may be amended,
re-enacted or superseded from time to time.

 

4



--------------------------------------------------------------------------------

1.6 Date for Any Action

In the event that any date on which any action is required to be taken hereunder
by any of the parties hereto is not a Business Day, such action will be required
to be taken on the next succeeding day that is a Business Day.

ARTICLE 2

REGISTRATION RIGHTS

2.1 Required Qualification

 

  (a) Subject to the provisions hereof, Holders holding Qualifiable Securities
(the “Requesting Holders”) may request the Corporation to effect a Qualification
of all or part of their Qualifiable Securities (such Qualification being
hereinafter referred to as a “Demand Qualification”). Such a request will be in
writing (such written request, a “Demand Notice”) and will specify the number
and the description of Qualifiable Securities to be sold (the “Demand
Qualifiable Securities”), the intended method of disposition (including whether
the disposition will be underwritten) and the jurisdictions (which may only
include Canada or any province thereof, other than Québec, or, if applicable
pursuant to Section 2.2(b), the United States of America and the states thereof)
in which the Requesting Holders request that the Demand Qualification be
effected. The Corporation will not be obligated to file a prospectus or
registration statement in connection with a Demand Qualification except during
the Qualification Period and will not be obligated to file a prospectus or a
registration statement within three months of the date of the receipt issued by
the Commissions for any other final prospectus or the effective date of any
other registration statement. In addition, the Corporation will not be obligated
to: (i) effect more than two Demand Qualifications under this Agreement for the
Shareholder Group; or (ii) effect more than one Demand Qualification for the
Shareholder Group during any six-month period. For the purposes of this
subsection, a Demand Qualification will not be considered as having been
effected until a receipt has been issued for the final prospectus by the
Commissions or, if applicable pursuant to Section 2.2(b), the registration
statement has been declared effective by the SEC, pursuant to which the Demand
Qualifiable Securities are to be sold; provided, however, that a Demand
Qualification will not be considered as having been effected if the Demand
Qualifiable Securities requested to be included in a registration hereunder are
cut back pursuant to the provisions set forth below.

In the event that the Corporation and/or any other securityholder of the
Corporation proposes to offer and sell its securities as part of any Demand
Qualification initiated by the Requesting Holders under this Agreement and the
Demand Notice requests that the Demand Qualification be for an underwritten
offering, and if the managing underwriter or underwriters advise the Corporation
in good faith and in writing that the aggregate amount of securities requested
to be included in such offering is sufficiently large to have a material adverse
effect on the distribution or sales price of the Demand Qualifiable Securities
in such offering, then the Corporation will include in such Demand
Qualification, to the extent of the amount that the managing underwriter or
underwriters believe may be sold without causing such material adverse effect,
first, the Qualifiable Securities of the Requesting Holders requested to

 

5



--------------------------------------------------------------------------------

be included in the offering under this subsection 2.1(a), and second, securities
offered by the Corporation for its own account and/or by any other
securityholder of the Corporation (in such proportions as between the
Corporation and such other securityholders as determined by the Corporation in
its sole discretion).

 

  (b) The obligation of the Corporation pursuant to subsection 2.1(a)to comply
with the request of the Requesting Holders for a Demand Qualification is subject
to the Corporation being entitled to postpone the filing of such prospectus or
registration statement otherwise required to be prepared and filed by it
pursuant hereto (or withdraw any prospectus or registration statement that has
been filed by it pursuant hereto), in each case for a reasonable period of time
(not to exceed 90 days nor more than twice in any 365 day period) if the
Corporation delivers a certificate within 10 days of its receipt of such Demand
Notice signed by its Chief Executive Officer or other senior executive officer
or director stating that, in the good faith judgment of the Corporation’s board
of directors, the Qualification and sale of the Demand Qualifiable Securities
would be seriously detrimental to the Corporation or its shareholders. The
Corporation will not register any securities for its own account or that of any
other securityholder of the Corporation during any such 90-day period.

 

  (c)

If during the Qualification Period the Corporation proposes to file a prospectus
in Canada or, subject to Section 2.2(b), a registration statement in the United
States, in order to permit the Qualification of its Common Shares to be issued
pursuant to an underwritten offering for its own account or for the account of
any holder of Common Shares, in a form and manner that, with appropriate
changes, would permit the Qualification of Qualifiable Securities under such
prospectus and/or registration statement, the Corporation will give reasonably
prompt notice of its intention to do so to the Holders and will use all
reasonable efforts to include in the proposed distribution such number of
Qualifiable Securities (the “Piggy Back Qualifiable Securities”, and together
with any Demand Qualifiable Securities, the “Designated Qualifiable Securities”)
as any Holder will request (such Qualification hereinafter referred to as a
“Piggy Back Qualification”, and together with any Demand Qualification, a
“Secondary Qualification”) within 20 days (except in the case of a “bought deal”
where the Holders will have only six hours to make such request if given two
days advance notice of such transaction) after the giving of such notice, upon
the same terms (including the method of distribution) as such distribution;
provided that (i) the Corporation will not be required to include all such Piggy
Back Qualifiable Securities in any such distribution by the Corporation if, in
the case of an underwritten offering, the Corporation is advised in good faith
and in writing by its managing underwriter or underwriters that the inclusion of
any such Piggy Back Qualifiable Securities would likely, in their opinion,
materially and adversely interfere with the orderly sale and distribution of the
securities being offered by the Corporation or any such other securityholder, in
which case first, the number of Common Shares of any other securityholder of the
Corporation exercising such rights will be reduced as necessary on a pro-rata
basis, and second, the number of Piggy Back Qualifiable Securities will be
reduced as necessary on a pro-rata basis, (ii) the Corporation may at any time
prior to the issuance of a receipt for such final prospectus or the
effectiveness of any such registration statement pursuant to which

 

6



--------------------------------------------------------------------------------

  the securities are to be sold, at its sole discretion and without the consent
of the Holders, withdraw such prospectus and registration statement and abandon
the proposed distribution in which the Holders have requested to participate,
provided that the Corporation will pay, to the extent not prohibited by the
Securities Laws, the Qualification Expenses in connection with such withdrawn
prospectus or registration statement. The failure of a Holder to respond within
the periods referred to in the immediately preceding sentence will be deemed to
be a waiver of the Holder’s rights under this subsection 2.1(c) with respect to
such Piggy Back Qualification. A Holder may also waive its rights under this
subsection 2.1(c) by giving written notice to the Corporation. No Qualification
of Qualifiable Securities under this subsection 2.1(c) will relieve the
Corporation of its obligations to effect a Demand Qualification pursuant to
subsection 2.1(a) hereof. The Holders will be entitled to unlimited Piggy Back
Qualifications.

 

  (d) Notwithstanding the other provisions of this Section 2.1, the Corporation
shall not be obligated to effect a Demand Qualification if within five
(5) Business Days after receiving a Demand Notice, the Corporation notifies the
holders of all Demand Qualifiable Securities of its intention to file a
prospectus in Canada, or, subject to Section 2.2(b), a registration statement in
the United States in order to permit the Qualification of the issuance by the
Corporation of its Common Shares for an underwritten public offering and within
ninety (90) days after providing such notice, files a prospectus (or
registration statement, if applicable) for such offering. In such case, the
holders shall have all the rights provided herein as if no such Demand Notice
had been requested (including, for greater certainty any Piggy Back
Qualification). If at any time the Corporation fails to pursue diligently such
prospectus or offering, the provisions of the preceding sentence shall not apply
and the Corporation shall be obligated to satisfy its obligations
Section 2.1(a). With respect to such offering, the Corporation shall have sole
authority to select or terminate the employment of underwriters, and to make all
decisions in connection with the filing, effectiveness and consummation of the
proposed offering, subject to the express provisions hereof.

2.2 Qualification

 

  (a) The Corporation will effect a Secondary Qualification in Canada by way of
a short-form prospectus prepared pursuant to the POP System if, at the time of
such Secondary Qualification, the Corporation is a POP Issuer and is able to do
so in all of the jurisdictions in which the Secondary Qualification is to be
effected, it being acknowledged that the Corporation will only be required to
effect a Secondary Qualification by way of a short-form prospectus in the
provinces or territories of Canada in which it is then a reporting issuer or the
equivalent. For greater certainty, it is acknowledged that in the event that the
Corporation is not a POP Issuer or is unable to utilize the POP System in one or
more jurisdictions in which the Demand Qualification is to be effected, the
Corporation will proceed by way of long-form prospectus. Notwithstanding the
foregoing, the Corporation will not be obligated to proceed by way of a
long-form prospectus if it agrees to effect a Secondary Qualification of such
Designated Qualifiable Securities in the United States in accordance with the
provisions of subsection 2.2(b).

 

7



--------------------------------------------------------------------------------

  (b) Notwithstanding any other provision of this Agreement, the Corporation
shall not be obligated to effect a Demand Qualification in the United States
until six (6) months following (i) the date on which the Corporation’s initial
registration statement of its Common Shares under the 1933 Act is declared
effective with the SEC or the Common Shares are listed on a national securities
exchange or automated quotation system in the United States and (ii) the
Corporation registers the class of Common Shares with the SEC under the 1934 Act
(“U.S. Registration”). Thereafter, upon receipt of a demand notice under
Section 2.1(a), the Corporation will effect a Secondary Qualification in the
United States by way of a registration statement on Form F-1 or on such other
form as will be available to enable the Holders to sell the Designated
Qualifiable Securities in compliance with the Securities Laws of the United
States. In the event that after U.S. Registration, the Corporation is no longer
a reporting issuer in Canada, the Corporation shall not be obligated to effect a
Demand Qualification or a Piggy Back Qualification in Canada.

2.3 Selection of Underwriters

Upon being requested to provide an underwritten Demand Qualification, the
Corporation will, with the approval of the Requesting Holders (not to be
unreasonably withheld), select the investment banker(s) and manager(s) to effect
the distribution in connection with such Demand Qualification.

2.4 Qualification Expenses

Except as expressly provided below, the Corporation will pay all Qualification
Expenses in connection with a Secondary Qualification, including the reasonable
fees and expenses of the Holders’ legal counsel. The Holders will be solely
responsible for the underwriting or other broker-dealer commissions and fees
payable in respect of the sale of the Designated Qualifiable Securities by
netting from the proceeds of the sale of such Designated Qualifiable Securities
any underwriting or other broker-dealer commissions or fees before payment of
the net proceeds to the selling Holder(s). The Corporation will not be obligated
to reimburse the Holders for the fees and expenses of more than one U.S. and one
Canadian law firm in connection with any Secondary Qualification and the fees of
any other counsel or any other advisors to the Holders will be the sole
responsibility of the Holders.

ARTICLE 3

REGISTRATION PROCEDURES

3.1 Procedures

Subject to Section 2.1(d), upon receipt of a request from the Requesting Holders
pursuant to section 2.1, the Corporation will, subject to and in accordance with
section 2.1, effect the Secondary Qualification as requested and, in particular,
the Corporation will promptly:

 

  (a)

effect the Secondary Qualification in one or more Canadian provinces or
territories in which the Corporation is then a reporting issuer or the
equivalent, prepare and file (in any event within 45 days after the later of
(x) the date the request

 

8



--------------------------------------------------------------------------------

  for Secondary Qualification has been delivered to the Corporation or (y) the
commencement of the Qualification Period) a preliminary prospectus under and in
compliance with the Securities Laws of each Canadian jurisdiction in which the
Secondary Qualification is to be effected and such other related documents as
may be necessary to be filed in connection with any such preliminary prospectus
and will, as soon as possible after any comments of the Commissions have been
satisfied with respect thereto, prepare and file under and in compliance with
the Securities Laws of such Canadian jurisdiction a prospectus, and obtain
receipts therefor and use its commercially reasonable efforts to cause a receipt
to be issued for such prospectus as soon as possible and will take all other
steps and proceedings that may be necessary in order to permit the Qualification
of the Designated Qualifiable Securities for distribution by registrants who
comply with the relevant provisions of the Securities Laws of such Canadian
Jurisdiction (provided that, before filing all such documents referred to in
this subsection 3.1(a), the Corporation will furnish to the counsel to the
Requesting Holders copies thereof and otherwise comply with section 4.1 hereof);

 

  (b) subject to Section 2.2(b), effect a Secondary Qualification in the United
States, prepare and file (in any event within 45 days after the later of (x) the
date the request for Secondary Qualification has been delivered to the
Corporation or (y) the commencement of the Qualification Period) with the SEC a
registration statement on Form F-1 or such other form as is permitted under
Securities Laws of the United States from time to time, covering the
distribution of all of the Designated Qualifiable Securities and such other
related documents as may be necessary to be filed in connection with any such
registration statement or other form and take all other steps and proceedings
that may be necessary in order to permit the Qualification of the Designated
Qualifiable Securities for distribution in the United States (provided that,
before filing all such documents referred to in this subsection 3.1(b), the
Corporation will furnish to the counsel to the Requesting Holders copies thereof
and otherwise comply with section 4.1 hereof);

 

  (c) subject to Section 2.2(b), prepare and file with the applicable
Commissions in the Canadian provinces and territories in which the Secondary
Qualification is to be effected and, if applicable under Section 2.2(b), with
the SEC, such amendments and supplements to such preliminary prospectus, final
prospectus and registration statement, as may be reasonably necessary to comply
with the provisions of the applicable Securities Laws with respect to the
Qualification of the Designated Qualifiable Securities, and take such steps as
are reasonably necessary to maintain the effectiveness of such final prospectus
and registration statement, as applicable, until the time at which the
distribution of the Designated Qualifiable Securities is completed (but such
requirement will only extend for a maximum period of 60 days from the date of
the effectiveness of the prospectus and/or registration statement, as applicable
(the “Distribution Period”);

 

9



--------------------------------------------------------------------------------

  (d) subject to Section 2.2(b), use commercially reasonable efforts to
(i) register and qualify, unless an exemption from registration and
qualification applies, the resale by the Holders of the Designated Qualifiable
Securities covered by a registration statement under such other securities or
“blue sky” laws of such jurisdictions of the United States, as designated by the
Requesting Holders, acting reasonably, in the Demand Notice, (ii) prepare and
file in those jurisdictions, such amendments (including post-effective
amendments) and supplements to such registrations and qualifications as may be
necessary to maintain the effectiveness thereof during the Distribution Period,
(iii) take such other actions as may be necessary to maintain such registrations
and qualifications in effect at all times during the Distribution Period, and
(iv) take all other actions reasonably necessary or advisable to qualify the
Designated Qualifiable Securities for sale in such jurisdictions; provided,
however, that the Corporation will not be required in connection therewith or as
a condition thereto to (A) qualify to do business as a foreign corporation or
dealer in any jurisdiction where it would not otherwise be required to qualify
but for this subsection 3.1(d), (B) subject itself to any taxation in any such
jurisdiction, or (C) file a general consent to service of process in such
jurisdiction (it being understood and agreed that the Corporation may be
required to file a consent to service of process with respect to claims arising
from the offering of Designated Qualifiable Securities). The Corporation will
promptly notify the Holders of the receipt by the Corporation of any
notification with respect to the suspension of the registration or qualification
of any of the Designated Qualifiable Securities for sale under the securities or
“blue sky” laws of any jurisdiction of the United States or its receipt of
actual notice of the initiation or threatening of any proceeding for such
purpose;

 

  (e) furnish to the Holders participating in such Qualification and the
underwriter or underwriters of any such distribution if any, upon their request,
such number of copies of such preliminary prospectus, final prospectus,
registration statement and any amendment and supplement thereto (including any
documents incorporated therein by reference) and such other relevant documents
as such Holders may reasonably request in order to facilitate the distribution
of the Designated Qualifiable Securities;

 

  (f) furnish to the Holders participating in such Qualification, the
underwriter or underwriters of any such distribution if any and such other
persons as such Holders may reasonably specify:

 

  (i) an opinion of counsel to the Corporation addressed to the underwriter or
underwriters of such distribution if any and dated the closing date of the
distribution covering any opinion reasonably requested by the either of them,
including, without limitation, as to the Corporation’s legal status and
capacity, the Corporation’s authorized capital, the validity of the Designated
Qualifiable Securities, the “eligibility for investment” of the Designated
Qualifiable Securities, the enforceability of any underwriting agreement to
which the Corporation is a party, and the Qualification of the Designated
Qualifiable Securities; and

 

10



--------------------------------------------------------------------------------

  (ii) such corporate certificates as are customarily furnished in securities
offerings, and, in each case, covering substantially the same matters as are
customarily covered in such documents in the relevant jurisdictions and such
other matters as the underwriters may reasonably request;

 

  (g) immediately notify the Holders participating in such Qualification of the
happening of any event during the Distribution Period as a result of which the
preliminary prospectus, final prospectus or the registration statement, each as
then in effect, would include a misrepresentation (insofar as such
misrepresentation relates to or was made by the Corporation);

 

  (h) otherwise use its best efforts to comply with all applicable published
policies, rules, regulations, forms, instruments, blanket orders and rulings of
the applicable Commissions and, if applicable under Section 2.2(b), the SEC, and
any stock exchange and over-the-counter market on which the Common Shares are
then listed;

 

  (i) provide a transfer agent and registrar for such Common Shares no later
than the closing date of the offering;

 

  (j) cause all such Designated Qualifiable Securities to be listed on each
securities exchange or over-the-counter market on which the Common Shares are
then listed;

 

  (k) if the distribution is an underwritten offering, enter into an
underwriting agreement with the underwriter or underwriters for the
distribution, such agreement to contain such representations and warranties by
the Corporation and such other terms and provisions as are customarily contained
in underwriting agreements with respect to secondary distributions and
indemnification agreements consistent with section 4.2 and such other documents
on such terms and conditions as are customary in secondary offerings and take
all such other actions as permitted by law as the Holders participating in such
Qualification or the underwriter or underwriters, if any, reasonably request in
order to expedite or facilitate the distribution of the Designated Qualifiable
Securities; and

 

  (l) in the event of the issuance of any order or ruling suspending the
effectiveness of a prospectus receipt or registration statement or any order
suspending or preventing the use of any prospectus or registration statement or
suspending the Qualification of any of the Designated Qualifiable Securities by
such prospectus or registration statement in any applicable province or
territory of Canada or in the United States, the Corporation will notify the
Holders participating in such Qualification of such event and use its
commercially reasonable efforts promptly to obtain the withdrawal of such order
or ruling.

3.2 Obligations of the Holders

In connection with any Secondary Qualification, the Holders participating in
such Secondary Qualification will:

 

  (a) provide, in writing, such information with respect to such Holder
including the number of securities of the Corporation held by such Holder as may
be reasonably required by the Corporation to comply with the applicable
Securities Laws in each jurisdiction in which the Secondary Qualification is to
be effected;

 

11



--------------------------------------------------------------------------------

  (b) if required under applicable Securities Laws, execute any certificate
forming part of a preliminary prospectus, final prospectus, registration
statement or similar document to be filed with the applicable Commissions or, if
applicable under Section 2.2(b), the SEC;

 

  (c) immediately notify the Corporation of the happening of any event during
the Distribution Period, as a result of which the preliminary prospectus, final
prospectus or the registration statement, as in effect, would include a
misrepresentation insofar as such misrepresentation relates to such Holder or
relates to information provided by such Holder to the Corporation in writing for
inclusion in the preliminary prospectus, final prospectus or the registration
statement;

 

  (d) comply with all applicable published policies, rules, regulations, forms,
instruments, blanket orders and rulings of the applicable Commissions and, if
applicable under Section 2.2(b), the SEC, and any stock exchange and
over-the-counter market on which the Common Shares are then listed and to
otherwise comply with applicable Securities Laws; and

 

  (e) not effect or permit to be effected sales of Designated Qualifiable
Securities or deliver or permit to be delivered any prospectus or registration
statement in respect of such sale after notification by the Corporation of any
order or ruling suspending the effectiveness of the prospectus or registration
statement or after notification by the Corporation under subsection 3.1(g),
until the Corporation advises such Holder that such suspension has been lifted
or that it has filed an amendment to such prospectus or registration statement
and has provided copies of such amendment to such Holder. Such Holder will, if
so directed by the Corporation, deliver to the Corporation (at the Corporation’s
expense) all copies, other than permanent file copies, then in such Holder’s
possession of such prospectus covering the Designated Qualifiable Securities
that was in effect at the time of receipt of such notice.

ARTICLE 4

DUE DILIGENCE; INDEMNIFICATION

4.1 Preparation; Reasonable Investigation

In connection with the preparation and filing of any preliminary prospectus,
final prospectus or registration statement as herein contemplated, the
Corporation will give the Holders and the underwriter or underwriters of such
distribution, if any, and their respective counsel and other representatives,
the opportunity to participate in the preparation of such documents and each
amendment thereof or supplement thereto, and will insert therein such material
furnished to the Corporation in writing, which in the reasonable judgment of the
Requesting Holders and their counsel should be included, and will, subject to
the prior execution and delivery to the Corporation

 

12



--------------------------------------------------------------------------------

of reasonable confidentiality agreements, give each of them such reasonable and
customary access to the Corporation’s books and records and such reasonable and
customary opportunity to discuss the business of the Corporation with its
officers and auditors as will be necessary in the reasonable opinion of the
Requesting Holders, the underwriter or underwriters and their respective
counsel, and to conduct all reasonable and customary due diligence which the
Requesting Holders, the underwriter or underwriters and their respective counsel
may reasonably require in order to conduct a reasonable investigation for
purposes of establishing, to the extent permitted by law, a due diligence
defense as contemplated by the Securities Laws of Canada and in order to enable
such underwriters to execute any certificate required to be executed by them in
Canada or the United States for inclusion in each such document.

4.2 Indemnification

 

  (a) By Corporation

The Corporation agrees to indemnify and hold harmless, to the extent permitted
by law, the Holders, if applicable, and each Person who participates as an
underwriter in the offerings or sale of the Designated Qualifiable Securities,
their respective directors, officers, employees, partners, members, shareholders
and agents and each Person who controls such Holder (within the meaning of any
applicable Securities Laws) against all losses (excluding loss of profits),
claims, damages, liabilities and expenses (in each case, as they are incurred)
arising out of or based upon: (i) any information or statement contained in the
preliminary prospectus, final prospectus, registration statement, any filing
made in connection with the Qualification under the securities or other “blue
sky” laws or any amendment thereto which contains or is alleged to contain, a
misrepresentation; (ii) any order made or inquiry, investigation or proceedings
commenced or threatened by any applicable Commission, the SEC, a court or other
competent authority based upon any misrepresentation or alleged
misrepresentation in the preliminary prospectus, the final prospectus, the
registration statement, any amendment thereto or any other document filed in
connection therewith or based upon any failure or alleged failure to comply with
applicable Securities Laws (other than any failure to comply with applicable
Securities Laws by the Holders or the underwriter or underwriters); and
(iii) non-compliance or alleged non-compliance by the Corporation with any of
the Securities Laws in connection with a Secondary Qualification and the
distribution effected thereunder, except in the case of any of the foregoing
insofar as (A) any information or statement referred to in clause (i) or (ii) of
this subsection 4.2(a) has been furnished to the Corporation by the Holders in
writing pursuant to subsection 3.2(a) or the underwriter or underwriters
expressly for use therein; or (B) directly caused by any Holder’s or any
underwriter’s failure to deliver to a purchaser of Designated Qualifiable
Securities, a copy of the prospectus or the registration statement or any
amendments or supplements thereto or to otherwise comply with applicable
Securities Laws or (C) any amounts paid in settlement of any claim if such
settlement is effected without the prior consent of the Corporation, which
consent will not be unreasonably withheld, conditioned or delayed.

 

13



--------------------------------------------------------------------------------

  (b) By Holders

Each of the Holders, severally and not jointly, agrees to indemnify and hold
harmless, to the extent permitted by law, the Corporation and each Person who
participates as an underwriter in the offering or sale of the Designated
Qualifiable Securities, their respective directors, officers, employees,
partners, members, stockholders and agents and each Person who controls the
Corporation or such underwriter (within the meaning of any applicable Securities
Laws) against all losses (excluding loss of profits), claims, damages,
liabilities and expenses (in each case as they are incurred) arising out of or
based upon: (i) any information or statement contained in the preliminary
prospectus, final prospectus, registration statement, any filing made in
connection with the Qualification under the securities or other “blue sky” laws
or any amendment thereto which has been furnished to the Corporation by such
Holder in writing expressly for use therein pursuant to subsection 3.2(a) or
section 4.1 which contains or is alleged to contain a misrepresentation;
(ii) any order made or inquiry, investigation or proceedings commenced or
threatened by any applicable Commission, the SEC, a court or other competent
authority based upon (A) any misrepresentation or alleged misrepresentation in
the preliminary prospectus, the final prospectus, the registration statement,
any amendment thereto or any other document filed in connection therewith based
upon any information or statement which has been furnished to the Corporation by
the Holder in writing expressly for use therein pursuant to subsection 3.2(a) or
section 4.1, or (B) any failure or alleged failure to comply with applicable
Securities Laws by the Holder; and (iii) the Holder’s failure to deliver to a
purchaser of Designated Qualifiable Securities, a copy of the prospectus or the
registration statement or any amendments or supplements thereto or to otherwise
comply with applicable Securities Laws, except in the case of any of the
foregoing insofar as directly caused by the Corporation or any underwriter’s
failure to deliver to a purchaser of Designated Qualifiable Securities a copy of
the prospectus or the registration statement or any amendments or supplements
thereto or to otherwise comply with applicable Securities Laws; or (B) any
amounts paid in settlement of any claim if such settlement is effected without
the prior written consent of the Holder, which consent will not be unreasonably
withheld, conditioned or delayed.

 

  (c) Procedure

Any Person entitled to indemnification hereunder will (i) give prompt written
notice to the indemnifying party of any claim with respect to which it seeks
indemnification and (ii) unless in such indemnified party’s reasonable judgment,
based upon the written advice of counsel, a conflict of interest between such
indemnified and indemnifying parties may exist with respect to such claim,
permit such indemnifying party to assume the defense of such claim with counsel
satisfactory to the indemnified party, acting reasonably. If such defense is
assumed, the indemnifying party will not be subject to any liability for any
settlement made by the indemnified party without its consent (but such consent
will not be unreasonably withheld). The indemnified party will have the right to
retain other counsel to act on his or its behalf, provided that the fees and
disbursements of such other counsel will be paid by the

 

14



--------------------------------------------------------------------------------

indemnified party unless (i) the indemnifying party and the indemnified party
will have mutually agreed to the retention of such other counsel; or (ii) the
indemnifying party fails to assume the defence of the claim within 15 Business
Days of receiving notice as contemplated herein. In addition, an indemnifying
party who is not entitled to, or elects not to, assume the defense of a claim
will not be obligated to pay the fees and expenses of more than one counsel for
all parties indemnified by such indemnifying party with respect to such claim,
unless in the reasonable judgment of any indemnified party, based upon the
written advice of counsel, a conflict of interest may exist between such
indemnified party and any other of such indemnified parties with respect to such
claim and then only to the extent necessary to deal with the issue in conflict,
and provided further that if such counsel determines, acting reasonably, that it
requires a legal firm qualified in another jurisdiction to assist it with the
defence of such claim, the indemnifying party will also be responsible for such
reasonable fees and expenses of such additional legal firm. No indemnifying
party may settle any claims without the express written consent of an
indemnified party (such consent not to be unreasonably withheld where such
consent does not contain any admission of liability).

 

  (d) Survival; Contribution

Unless otherwise superseded by an underwriting agreement entered into in
connection with an underwritten offering, the indemnification provided for under
this Agreement will survive the expiry of this Agreement and will remain in full
force and effect regardless of any investigation made by or on behalf of the
indemnified party or any officer, director or controlling Person of such
indemnified party and will survive any transfer of securities pursuant thereto.
In the event the indemnification is unavailable in whole or in part for any
reason under this section 4.2, the Corporation and the Holders participating in
such Qualification will contribute to the aggregate of all losses, claims,
damages, liabilities and expenses in such proportion as is appropriate to
reflect the relative benefits and relative fault of the Corporation and such
Holders in connection with the event giving rise to liability. The relative
benefits shall be deemed to be in the same proportion as the total proceeds (net
of discounts and commissions but before deducting expenses) received by the
Corporation and the selling Holders. The relative fault of the indemnifying
party and of the indemnified party will be determined by reference to, among
other things, whether the misrepresentation or alleged misrepresentation relates
to information supplied by the indemnifying party or by the indemnified party
and the parties’ relative intent, knowledge, access to information, and
opportunity to correct or prevent such misrepresentation; provided, however
that, in any case, (1) no Holder will be required to contribute any amount in
excess of the public offering price of all such Holder’s Qualifiable Securities
offered and sold by such Holder, and (2) no Person guilty of fraudulent
misrepresentation (within the meaning of the 1933 Act) will be entitled to
contribution from any Person who was not guilty of such fraudulent
misrepresentation, and provided, further, that, in no event will a Holder’s
liability pursuant to this subsection 4.2(d), when combined with the amounts
paid or payable by such Holder pursuant to subsection 4.2(b), exceed the
proceeds from the distribution actually received by such Holder.

 

15



--------------------------------------------------------------------------------

ARTICLE 5

GENERAL

5.1 No Inconsistent Agreements

The Corporation represents and warrants to the Holders that it has not entered
into any agreement (after taking into account any amendment thereof or waiver
relating thereto) which is inconsistent with or violates the rights granted to
the Holders pursuant to this Agreement. The Corporation covenants that it will
not, without the prior written consent of the Holders, enter into any agreement
with any holder or prospective holder of any securities of the Corporation that
would allow such holder or prospective holder to include such securities in any
registration unless, under the terms of such agreement, such holder or
prospective holder may include such securities in any registration only to the
extent that the inclusion of such securities will not reduce the number of the
Qualifiable Securities that are included.

5.2 Remedies

Any Person having rights under any provision of this Agreement will be entitled
to enforce such rights specifically to recover damages caused by reason of any
breach of any provision of this Agreement and to exercise all other rights
granted by law. The parties hereto agree and acknowledge that money damages may
not be an adequate remedy for any breach of the provisions of this Agreement and
that any party may in its sole discretion apply to any court of law or equity of
competent jurisdiction (without posting any bond or other security) for specific
performance and for other injunctive relief in order to enforce or prevent
violation of the provisions of this Agreement.

5.3 Amendments and Waivers

This Agreement will not be amended, waived or varied in its terms by oral
agreement or by representations or otherwise without the prior written consent
of each of the Corporation and each of the Holders.

5.4 Assignment

This Agreement and the rights and obligations of the parties hereto will bind
and enure to the benefit of each of the parties hereto and their successors. The
rights under this Agreement may be assigned by a Holder to a transferee of
Qualifiable Securities that is (i) an Affiliate of such Holder; provided that
such transferee agrees in a written instrument to the Corporation to be bound by
and subject to the terms and conditions of this Agreement. Nothing contained in
this section 5.4 will be deemed to increase the number of Demand Qualifications
provided pursuant to subsection 2.1(a).

5.5 Term

This Agreement will expire upon the end of the Qualification Period with regard
to all Holders, provided that in all cases the obligations of the parties under
section 4.2 hereof will survive the expiry of this Agreement.

 

16



--------------------------------------------------------------------------------

5.6 Severability

If one or more provisions of this Agreement are held to be unenforceable under
applicable law, portions of such provisions or such provisions in their
entirety, to the extent necessary, will be severed from this Agreement, and the
balance of this Agreement will be enforceable in accordance with its terms.

5.7 Delays or Omissions

No delay or omission to exercise any right, power or remedy accruing to any
party to this Agreement, upon the breach or default of the other party will
impair any such right, power or remedy of such non-breaching party nor will it
be construed to be a waiver of any such breach or default, or an acquiescence
therein, or of any similar breach or default thereafter occurring; nor will any
waiver of any single breach or default be deemed a waiver of any other breach or
default theretofore or thereafter occurring. Any waiver, consent or approval of
any kind or character on the part of any party of any breach or default under
this Agreement, or any waiver on the part of the party of any provisions or
conditions of this Agreement, must be made in writing and will be effective only
to the extent specifically set forth in such writing. All remedies, either under
this Agreement or by law or otherwise afforded to the parties, will be
cumulative and not alternative.

5.8 Descriptive Headings

The descriptive headings of this Agreement are inserted for convenience only and
do not constitute a part of this Agreement.

5.9 Governing Law; Submission to Jurisdiction

This Agreement will be governed by and construed in accordance with the laws of
the Province of Ontario and the federal laws of Canada applicable therein. Each
of the parties hereby irrevocably attorns and submits to the jurisdiction of the
courts of the Province of Ontario in respect of the interpretation and
enforcement of the provisions of this Agreement and of the documents referred to
in this Agreement, and in respect of the transactions contemplated hereby, and
hereby waives, and agrees not to assert, as a defense in any action, suit or
proceeding for the interpretation or enforcement hereof or of any such document,
that it is not subject thereto or that such action, suit or proceeding may not
be brought or is not maintainable in such courts or that the venue thereof may
not be appropriate or that this Agreement or any such document may not be
enforced in or by such courts.

5.10 Notices

All notices, requests, demands or other communications required or permitted to
be given by one party to another under this Agreement will be given in writing
and delivered by personal delivery or delivery by recognized commercial courier,
sent by facsimile or delivered by registered mail, postage prepaid, addressed as
follows:

 

17



--------------------------------------------------------------------------------

  (a) In the case of the Corporation:

P.O. Box 2108

Alice, Texas

78333

Attention: —

Fax:         (361) 664-0599

With a copy, which shall not constitute notice, to:

Winstead PC

24 Waterway Avenue

Suite 500

The Woodlands, Texas

77380

Attention: R. Clyde Parker, Jr.

Fax: (281) 681-5901

With a copy, which shall not constitute notice, to:

Bennett Jones LLP

4500 Bankers Hall East

855 – 2nd Street S.W.

Calgary, Alberta T2P 4K7

Attention: Paul M. Farion

Fax: (403) 265-7219

 

  (b) In the case of the Holders:

In the case of West Face LP, West Face USA LP and West Face Master LP (each as
defined in the Subscription Agreement):

c/o West Face Capital Inc.

2 Bloor Street East

Suite 810

Box #85

Toronto, ON M4W 1A8

Attention: Peter Fraser

Fax: (647) 724-8910

 

18



--------------------------------------------------------------------------------

With a copy, which shall not constitute notice, to:

McCarthy Tétrault LLP

Suite 5300

Toronto Dominion Bank Tower

Toronto-Dominion Centre

Toronto, ON M5K 1E6

Attention: Andrew Parker

Fax: (416) 868-0673

or at such other address or fax number of which the addressee may from time to
time notify the addressor. Any notice delivered by personal delivery or by
courier to the party to whom it is addressed as provided above will be deemed to
have been given and received on the day it is so delivered at such address. If
such day is not a Business Day, or if the notice is received after 4:00 p.m.
(addressee’s local time), then the notice will be deemed to have been given and
received on the next Business Day. Any notice sent by prepaid registered mail
will be deemed to have been given and received on the sixth Business Day
following the date of its mailing. In the event of any disruption, strike or
interruption in the Canadian or United States postal service after mailing and
prior to receipt and deemed receipt of any such notice, notice will be deemed to
be received on the sixth Business Day following full resumption of the postal
service. Any notice transmitted by facsimile will be deemed to have been given
and received on the day in which transmission is confirmed. If such day is not a
Business Day or if the facsimile transmission is received after 4:00 p.m.
(addressee’s local time), then the notice will be deemed to have been given and
received on the first Business Day after its transmission.

 

19



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

By the Corporation

 

FORBES ENERGY SERVICES LTD

By:       Name:   Title:

 

By the Holders

 

WEST FACE LONG TERM OPPORTUNITIES LIMITED PARTNERSHIP by its advisor, WEST FACE
CAPITAL INC.

By:       Name:   Title:

 

WEST FACE LONG TERM OPPORTUNITIES (USA) LIMITED PARTNERSHIP by its advisor, WEST
FACE CAPITAL INC. By:       Name:   Title:

 

WEST FACE LONG TERM OPPORTUNITIES MASTER FUND L.P. by its advisor, WEST FACE
CAPITAL INC. By:       Name:   Title:

 

20



--------------------------------------------------------------------------------

SCHEDULE A

HOLDERS

West Face Long Term Opportunities Limited Partnership

West Face Long Term Opportunities (USA) Limited Partnership

West Face Long Term Opportunities Master Fund L.P.



--------------------------------------------------------------------------------

CERTIFICATE OF DESIGNATION

OF

SERIES B SENIOR CONVERTIBLE PREFERRED SHARES

OF

FORBES ENERGY SERVICES LTD.

Pursuant to the authority conferred upon the board of directors (the “Board of
Directors”) of Forbes Energy Services Ltd. (the “Company”) by its bye-laws (the
“Bye-laws”) a series of preferred shares, par value $0.01 each (shares of any
authorized series, the “Preference Shares”) be and it hereby is established, in
the number and having the designation, preferences, terms, qualifications,
limitations, restrictions and relative rights, including voting rights, set
forth below:

Section 1. Designation and Amount. The shares of such series shall be designated
as “Series B Senior Convertible Preferred Shares” (the “Series B Preferred
Shares”) and the number of shares constituting such series shall be eight
hundred and twenty-five thousand (825,000).

Section 2. Dividends and Distributions.

(A) Subject to the provisions for adjustment hereinafter set forth, and subject
to the Companies Act 1981 (the “Act”), the holders of Series B Preferred Shares
shall be entitled to receive out of funds legally available for the purpose,
preferential dividends in an amount per share (rounded to the nearest cent)
equal to five percent (5%) of the Series B Original Issue Price (as defined in
paragraph 2(B) of this Section 2) (or $1.25) per annum per share, payable
quarterly on the [        ] day of February, May, August and November,
respectively (the “Quarterly Payment Date”), in each year during which any
Series B Preferred Shares remain issued and outstanding (the “Preferential
Dividends”). The Preferential Dividends shall accrue from the Issuance Date (as
defined in paragraph 8(A) of Section 8), whether or not declared; shall be fully
cumulative, prior and in preference to any declaration or payment of any
dividend or other distribution on any other class or series of capital stock of
the Company that is junior to the Series B Preferred Shares including, for
greater certainty, the Series A Junior Participating Preferred Shares described
in the Company’s rights agreement with CIBC Mellon Trust Company, as rights
agent (the “Series A Junior Participating Preferred Shares”), and the common
shares, par value $0.01 each (the “Common Shares”) of the Company. Except with
the consent in writing of the holders of the Series B Preferred Shares, no
dividend will at any time be declared and paid on or set apart for payment on
any other class or series of capital stock of the Company that ranks in parity
with the Series B Preferred Shares (the “Parity Shares”) in any quarter unless
the Preferential Dividends on all the Series B Preferred Shares outstanding
prior to such payment have been declared and paid through the most recent
Quarterly Payment Date either prior to or coincidental with the payment of such
dividends on the Parity Shares. The Preferential Dividends shall be payable, at
the sole election of the Company, (i) in cash or (ii) in kind in the form of
additional Series B Preferred Shares (with an issue price equal to the Series B
Original Issue Price).

(B) If the Company elects to pay a Preferential Dividend in kind in the form of
additional Series B Preferred Shares, subject to paragraph 7(D) of Section 7,
the Company shall issue and deliver to each holder of the Series B Preferred
Shares certificates representing the number of additional Series B Preferred
Shares equal to the Preferential Dividend not paid in



--------------------------------------------------------------------------------

cash divided by twenty-five dollars ($25.00) (the “Series B Original Issue
Price”). Subject to paragraph 7(D) of Section 7, any fractional share owing such
holder of Series B Preferred Shares shall be held by the Company and paid in the
form of a whole share when any fractional shares owed to such holder of Series B
Preferred Shares equal at least one whole share and any such fractional shares
thereafter to be held and accounted for by the Company in accordance with
generally accepted accounting principles until paid as a whole share or shares.
The Company shall at all times when the Series B Preferred Shares shall be
outstanding, reserve and keep available out of its authorized but unissued
capital stock such number of its duly authorized Series B Preferred Shares as
shall be sufficient to pay in kind all unpaid and potential Preferential
Dividends that the outstanding Series B Preferred Shares (and any Series B
Preferred Shares that may be issued as Preferential Dividends) may accrue prior
to the Maturity Date (as defined in Section 10) (the “Potential In-Kind
Dividends”). If at any time the number of authorized but unissued Series B
Preferred Shares shall not be sufficient to pay the Potential In-Kind Dividends,
the Company shall take such corporate action as may be necessary to increase its
authorized but unissued Series B Preferred Shares to such number of shares as
shall be sufficient for such purposes, including, amending this Certificate of
Designation pursuant to Section 12.

(C) Notwithstanding the foregoing, in the event that (i) the payment of a
Preferential Dividend in cash would cause the Company to violate a covenant
(“Cash Restriction”) under any of the agreements governing the Company’s debt
facilities in existence on the Issuance Date (as defined in Section 8), as
subsequently amended, supplemented, modified or replaced (the “Debt
Agreements”), and (ii) the payment of a Preferential Dividend in kind would
trigger a change of control provision in any of the Debt Agreements (“In-Kind
Restriction”), the Company’s obligation to pay, in cash or in kind, Preferential
Dividends would be suspended until the earlier to occur of and, with respect to
subparagraph (a), only to the extent, (a) the Cash Restriction or the In-Kind
Restriction is removed or lapses in applicability, or (b) February 16, 2015.
During any period of time when the payment of Preferential Dividends is
suspended, the Series B Preferred Shares shall continue to accrue and accumulate
Preferential Dividends.

Section 3. Voting Rights.

(A) The holders of Series B Preferred Shares shall not be entitled to any voting
rights, except as provided in paragraph 3(B) of this Section 3, the Bye-laws or
otherwise under the Act.

(B) If the Preferential Dividends accrued on the Series B Preferred Shares for
eight or more quarterly dividend periods, whether consecutive or not, shall not
have been declared and paid in full, either in cash or in kind, the holders of
record of the Series B Preferred Shares shall be entitled to notice of any
shareholder meeting in accordance with the Bye-Laws and each holder of Series B
Preferred Shares shall in such event be entitled to vote with the holders of the
Common Shares, upon all matters presented to the shareholders of the Company for
their action or consideration at any meeting of shareholders of the Company (or
by written consent of shareholders in lieu of meeting), to cast the number of
votes equal to the number of whole Common Shares into which the Series B
Preferred Shares held by such holder are convertible (as set out in Section 7)
as of the record date for determining shareholders entitled to

 

2



--------------------------------------------------------------------------------

vote on such matter (the “Preferential Voting Rights”). Except as provided by
law or elsewhere herein, holders of Series B Preferred Shares shall vote
together with the holders of Common Shares as a single class.

(C) The voting rights provided in paragraph 3(B) of this Section 3 shall cease
upon payment in full, in cash or in kind, by the Company of all the dividends
then in arrears to which the holders are entitled on the Series B Preferred
Shares.

Section 4. Certain Restrictions.

(A) Whenever Preferential Dividends have not been paid through the most recent
Quarterly Payment Date, thereafter and until all such unpaid Preferential
Dividends on Series B Preferred Shares outstanding shall have been paid in full
or set aside for payment on the date declared for payment, and in addition to
any and all other rights which any holder of Series B Preferred Shares may have
in such circumstances, the Company shall not:

(i) declare or pay dividends on, make any other distributions on, or redeem or
purchase or otherwise acquire for consideration, any shares ranking junior
(either as to dividends or upon liquidation, dissolution or winding up) to the
Series B Preferred Shares;

(ii) declare or pay dividends on or make any other distributions on any Parity
Shares, other than in accordance with paragraph 2(A) of Section 2;

(iii) except as permitted by subparagraph (iv) of this paragraph 4(A), redeem or
purchase or otherwise acquire for consideration any shares ranking on a parity
(either as to dividends or upon liquidation, dissolution or winding up) with the
Series B Preferred Shares, provided, however, that the Company may at any time
redeem, purchase or otherwise acquire shares of any such parity shares in
exchange for any shares of the Company ranking junior (both as to dividends and
upon liquidation, dissolution or winding up) to the Series B Preferred Shares;
or

(iv) purchase or otherwise acquire for consideration any Series B Preferred
Shares, or any shares ranking on a parity with the Series B Preferred Shares
(either as to dividends or upon liquidation, dissolution or winding up), except
in accordance with a purchase offer made to all holders of such shares upon such
terms as the Board of Directors, after consideration of the respective annual
dividend rates and other relative rights and preferences of the respective
series and classes, shall determine in good faith will result in fair and
equitable treatment among the respective series or classes.

(B) The Company shall not permit any Subsidiary (as hereinafter defined) of the
Company to purchase or otherwise acquire for consideration any shares of the
Company unless the Company could, under paragraph (A) of this Section 4,
purchase or otherwise acquire such shares at such time and in such manner. A
“Subsidiary” of the Company shall mean any corporation or other entity of which
securities or other ownership interests having ordinary voting power sufficient
to elect a majority of the Board of Directors or other persons performing
similar functions are beneficially owned, directly or indirectly, by the Company
or by any corporation or other entity that is otherwise controlled by the
Company.

 

3



--------------------------------------------------------------------------------

(C) While any Series B Preferred Shares remain issued and outstanding, the
Company shall not issue any series of Preference Shares with rights and
privileges senior to or greater than those of the Series B Preferred Shares.

Section 5. Reacquired Shares. Any Series B Preferred Shares purchased or
otherwise acquired by the Company in any manner whatsoever shall be retired and
canceled promptly after the acquisition thereof. All such shares upon their
retirement and cancellation shall become authorized but unissued Preference
Shares, without designation as to series, and such shares may be reissued as
part of a new series of Preference Shares to be created by resolution or
resolutions of the Board of Directors in accordance with the Bye-laws.

Section 6. Liquidation, Dissolution or Winding Up. Upon any voluntary or
involuntary liquidation, dissolution or winding up of the Company, no
distribution shall be made (i) to the holders of shares ranking junior (either
as to dividends or upon liquidation, dissolution or winding up) to the Series B
Preferred Shares including, for greater certainty, the Series A Junior
Participating Preferred Shares and the Common Shares of the Company, unless the
holders of Series B Preferred Shares shall have received, subject to adjustment
as provided in Section 8, an amount equal to the Series B Original Issue Price
per share plus an amount equal to accumulated and unpaid dividends and
distributions thereon to the date of such payment, and (ii) to the holders of
shares ranking on a parity upon liquidation, dissolution or winding up with the
Series B Preferred Shares, unless simultaneously therewith distributions are
made ratably on the Series B Preferred Shares and all other such parity stock in
proportion to the total amounts to which the holders of Series B Preferred
Shares are entitled under clause (i) of this sentence and to which the holders
of such parity shares are entitled, in each case upon such liquidation,
dissolution or winding up. The amount to which holders of Series B Preferred
Shares may be entitled upon liquidation, dissolution or winding up of the
Company pursuant to clause (i) of the foregoing sentence is hereinafter referred
to as the “Liquidation Amount.”

Section 7. Conversion Rights.

(A) Each of the Series B Preferred Shares shall be convertible, at the option of
the holder thereof, at any time and from time to time, and without the payment
of additional consideration by the holder thereof, into thirty-six (36) fully
paid and nonassessable Common Shares (the “Conversion Rate”). Such Conversion
Rate shall be subject to adjustment as provided in Section 8 below. In the event
of a Redemption Notice (as defined below) of any Series B Preferred Shares
pursuant to Section 9, the conversion rights of the shares designated for
redemption shall terminate at the close of business on the last full day
preceding the date fixed for redemption, unless the redemption price is not
fully paid on such redemption date, in which case the conversion rights for such
shares shall continue until such price is paid in full. In the event of a
liquidation, dissolution or winding up of the Company, the conversion rights
shall terminate at the close of business on the last full day preceding the date
fixed for the payment of the Liquidation Amount to the holders of Series B
Preferred Shares.

 

4



--------------------------------------------------------------------------------

(B) Notwithstanding anything herein, no holder of Series B Preferred Shares
shall be entitled to effect and no holder shall effect any conversion of Series
B Preferred Shares to the extent that after giving effect to such conversion and
taking into account any Common Shares already owned by such holder (together
with the holder’s affiliates), the holder (together with the holder’s
affiliates) would beneficially own twenty percent (20%) or more of the number of
Common Shares outstanding immediately after giving effect to such conversion.

(C) No fractional Common Shares shall be issued upon conversion of the Series B
Preferred Shares. In lieu of any fractional Common Share to which the holder
would otherwise be entitled, the Company shall pay cash equal to such fraction
multiplied by the fair market value (as defined below), unless the Company
determines, in its sole discretion, that such cash payment would cause the
Company to be in violation of a Debt Agreement, in which case any fractional
Common Share to which the holder would otherwise be entitled shall be forfeited.
For the purpose hereof, the fair market value of a Common Share (the “Common
Share Fair Market Value”) shall be determined by:

(i) its trailing five (5) day volume weighted average trading price of the
Common Shares on the date immediately preceding the date of conversion of such
Series B Preferred Shares on (a) the Toronto Stock Exchange (the “TSX”),
converted into U.S. dollars at the average noon rate for converting Canadian
dollars into U.S dollars as quoted by the Bank of Canada (or, if no longer
available, by another institution selected by the Board of Directors) during
such five (5) day trading period; or (b) on such other market or exchange as the
Common Shares may then trade, in the event that the Common Shares are not then
traded on the TSX; or

(ii) the Board of Directors in good faith, in the event that the Common Shares
are not then traded on any market or exchange;

(D) In order for a holder of Series B Preferred Shares to voluntarily convert
Series B Preferred Shares into Common Shares, such holder shall request from the
Company the total number of Common Shares outstanding and the Conversion Rate,
as adjusted pursuant to Section 8, if applicable. The chief executive officer or
chief financial officer of the Company shall provide the holder with such
information as soon as reasonably practicable, but in any event within one
(1) business day after receipt of notice of the request. After receiving this
information from the Company, the holder desiring to convert shall, within one
(1) business day, provide the Company with a certificate, in the form attached
hereto as Exhibit A (the “Conversion Certificate”), certifying (i) the number of
Common Shares currently held by such holder (together with such holder’s
affiliates), (ii) the number of Series B Preferred Shares that the holder elects
to convert, (iii) the name or the names of the nominees in which such holder
wishes the certificate or certificates of Common Shares to be issued and the
number of Common Shares that will be held by such holder and such holder’s
affiliates after the conversion and (iv) whether, based on the number of Common
Shares outstanding represented by the Company, the conversion complies with
paragraph (B) of this Section 7. Together with the Conversion Certificate, the
holders should provide the Company with the certificate or certificates for such
Series B Preferred Shares (or, if such registered holder alleges that such
certificate has been lost, stolen or destroyed, a lost certificate affidavit and
agreement reasonably acceptable to the Company to indemnify the Company against
any claim that may be made against the Company

 

5



--------------------------------------------------------------------------------

on account of the alleged loss, theft or destruction of such certificate), at
the principal office of the Company’s transfer agent for the Series B Preferred
Shares (or at the principal office of the Company if the Company serves as its
own transfer agent for the Series B Preferred Shares).

Absent manifest error on the Conversion Certificate, the close of business on
the date of receipt by the Company’s transfer agent (or by the Company if the
Company serves as its own transfer agent) of such Conversion Certificate and
such Series B Preferred Share certificates (or lost certificate affidavit and
agreement) shall be the time of conversion (the “Conversion Time”) and the
Company shall cause the Company’s transfer agent for its Common Shares to, as
soon as practicable after the Conversion Time, (a) issue and deliver to such
holder of Series B Preferred Shares, or to his, her or its nominees, a
certificate or certificates for the number of Common Shares issuable upon such
conversion in accordance with the provisions hereof and a certificate for the
number (if any) of the Series B Preferred Shares represented by the surrendered
certificate that were not converted into Common Shares, (b) if required by
paragraph 7(C) of this Section 7, pay in cash such amount as provided therein in
lieu of any fraction of a Common Share otherwise issuable upon such conversion
and (c) pay in cash or in kind (as provided in Section 2) all dividends
(accumulated but unpaid through the Conversion Time) on the Series B Preferred
Shares converted. Business day means any day, other than a Saturday or a Sunday,
upon which banks are open for business in Toronto, Ontario and Houston, Texas.
If the Company elects to pay such accumulated but unpaid dividends in kind, the
holder submitting the Series B Preferred Shares for conversion under this
Section 7 shall be deemed to have also submitted for conversion the Series B
Preferred Shares otherwise payable under this subparagraph (b) (the “In-Kind
Share Conversion”), which In-Kind Share Conversion will be added to the other
Series B Preferred Shares of such holder submitted for conversion for purposes
of the fractional share calculation under subparagraph (b) of this paragraph
7(D) of Section 7, if applicable. The Common Shares issuable upon conversion of
the Series B Preferred Shares submitted for conversion under this Section 7
(along with any such shares that are deemed to be converted under this
Section 7) shall be deemed to be outstanding of record as of the date on which
the Conversion Time occurs.

(E) The Company shall at all times when the Series B Preferred Shares shall be
outstanding, reserve and keep available out of its authorized but unissued
capital stock, for the purpose of effecting the conversion of the Series B
Preferred Shares, such number of its duly authorized Common Shares as shall from
time to time be sufficient to effect the conversion of all outstanding Series B
Preferred Shares (including any In-Kind Share Conversion); and if at any time
the number of authorized but unissued Common Shares shall not be sufficient to
effect the conversion of all then outstanding Series B Preferred Shares, the
Company shall take such corporate action as may be necessary to increase its
authorized but unissued Common Shares to such number of Common Shares as shall
be sufficient for such purposes, including, without limitation, engaging in best
efforts to obtain the requisite shareholder approval of any necessary amendment
to the Bye-laws. Before taking any action which would cause an adjustment to the
Conversion Rate such that the Series B Original Issue Price per share divided by
the Conversion Rate would be less than the then par value of the Common Shares
issuable upon conversion of the Series B Preferred Shares, the Company will take
any corporate action which may, in the opinion of its counsel, be necessary in
order that the Company may validly and legally issue fully paid and
nonassessable Common Shares at such adjusted Conversion Rate.

 

6



--------------------------------------------------------------------------------

(F) All Series B Preferred Shares which shall have been surrendered for
conversion as herein provided shall no longer be deemed to be outstanding and
all rights with respect to such shares shall immediately cease and terminate at
the Conversion Time, except only the right of the holders thereof to receive
Common Shares in exchange therefor, to receive payment in lieu of any fraction
of a share otherwise issuable upon such conversion as provided in paragraph 7(C)
of this Section 7 and to receive payment of any dividends pursuant to paragraph
7(D)(iii) of this Section 7. Upon any such conversion, no adjustment to the
Conversion Rate shall be made for any accumulated but unpaid dividends on the
Series B Preferred Shares surrendered for conversion or on the Common Shares
delivered upon conversion.

(G) The Company shall pay any and all issue and other similar taxes that may be
payable in respect of any issuance or delivery of Common Shares upon conversion
of Series B Preferred Shares pursuant to this Section 7. The Company shall not,
however, be required to pay any tax which may be payable in respect of any
transfer involved in the issuance and delivery of Common Shares in a name other
than that in which the Series B Preferred Shares so converted were registered,
and no such issuance or delivery shall be made unless and until the person or
entity requesting such issuance has paid to the Company the amount of any such
tax or has established, to the satisfaction of the Company, that such tax has
been paid.

Section 8. Certain Reclassifications and Other Events.

(A) If the Company shall at any time or from time to time after May     , 2010
(the “Issuance Date”) effect a subdivision of the outstanding Common Shares, the
Conversion Rate in effect immediately before that subdivision shall be
proportionately increased so that the number of Common Shares issuable on
conversion of each Series B Preferred Share shall be increased in proportion to
such increase in the aggregate number of Common Shares outstanding. If the
Company shall at any time or from time to time after the Issuance Date
consolidate the outstanding Common Shares, the Conversion Rate in effect
immediately before the consolidation shall be proportionately decreased so that
the number of Common Shares issuable on conversion of each share of such series
shall be decreased in proportion to such decrease in the aggregate number of
Common Shares outstanding.

(B) In the event the Company at any time or from time to time after the Issuance
Date shall make or issue, or fix a record date for the determination of holders
of Common Shares entitled to receive, a dividend or other distribution payable
on the Common Shares in additional Common Shares, then and in each such event
the Conversion Rate in effect immediately before such event shall be increased
as of the time of such issuance or, in the event such a record date shall have
been fixed, as of the close of business on such record date, by multiplying the
Conversion Rate then in effect by a fraction:

(i) the numerator of which shall be the total number of Common Shares issued and
outstanding immediately prior to the time of such issuance or the close of
business on such record date plus the number of Common Shares issuable in
payment of such dividend or distribution, and

 

7



--------------------------------------------------------------------------------

(ii) the denominator of which shall be the total number of Common Shares issued
and outstanding immediately prior to the time of such issuance or the close of
business on such record date.

Notwithstanding the foregoing, (a) if such record date shall have been fixed and
such dividend is not fully paid or if such distribution is not fully made on the
date fixed therefor, the Conversion Rate shall be recomputed accordingly as of
the close of business on such record date and thereafter the Conversion Rate
shall be adjusted pursuant to this paragraph (C) of Section 8 as of the time of
actual payment of such dividends or distributions; and (b) that no such
adjustment shall be made if the holders of Series B Preferred Shares
simultaneously receive a dividend or other distribution of Common Shares in a
number equal to the number of Common Shares as they would have received if all
outstanding Series B Preferred Shares had been converted into Common Shares on
the date of such event.

(C) In the event the Company at any time or from time to time after the Issuance
Date shall make or issue, or fix a record date for the determination of holders
of Common Shares entitled to receive, a dividend or other distribution payable
in securities of the Company (other than a distribution of Common Shares in
respect of outstanding Common Shares) or in other property (excluding cash),
then and in each such event the holders of Series B Preferred Shares shall
receive, simultaneously with the distribution to the holders of Common Shares, a
dividend or other distribution of such securities or other property in an amount
equal to the amount of such securities or other property as they would have
received if all outstanding Series B Preferred Shares had been converted into
Common Shares on the date of such event.

(D) If there shall occur any reorganization, recapitalization, reclassification,
consolidation or merger involving the Company in which the Common Shares (but
not the Series B Preferred Shares) are converted into or exchanged for
securities, cash or other property (other than a transaction covered by
paragraphs (B) and (C) of this Section 8), then, following any such
reorganization, recapitalization, reclassification, consolidation, merger or
amalgamation, each Series B Preferred Share shall thereafter be convertible in
lieu of the Common Shares into which it was convertible prior to such event into
the kind and amount of securities, cash or other property which a holder of the
number of Common Shares of the Company issuable upon conversion of one Series B
Preferred Shares immediately prior to such reorganization, recapitalization,
reclassification, consolidation, merger or amalgamation would have been entitled
to receive pursuant to such transaction; and, in such case, appropriate
adjustment (as determined in good faith by the Board of Directors) shall be made
in the application of the provisions in this Section 8 with respect to the
rights and interests thereafter of the holders of the Series B Preferred Shares,
to the end that the provisions set forth in this Section 8 (including provisions
with respect to changes in and other adjustments of the Conversion Rate) shall
thereafter be applicable, as nearly as reasonably may be, in relation to any
securities or other property thereafter deliverable upon the conversion of the
Series B Preferred Shares.

(E) In the event the Company at any time or from time to time after the Issuance
Date shall make or issue, or fix a record date for the determination of holders
of Common Shares entitled to receive, a dividend payable in cash, which is
greater in value than five percent (5%), on a cumulative basis over the previous
twelve months prior to such making, issuing or fixing, of the then current
Common Share Fair Market Value, then and in each such

 

8



--------------------------------------------------------------------------------

event the holders of Series B Preferred Shares shall receive, simultaneously
with the distribution to the holders of Common Shares, a dividend payable in
cash in an amount equal to the amount in excess of five percent (5%) of the then
current Common Share Fair Market Value per Common Share they would have received
if all outstanding Series B Preferred Shares had been converted into Common
Shares on the date of such event.

(F) Upon the occurrence of each adjustment or readjustment of the Conversion
Rate pursuant to this Section 8, the Company at its expense shall, as promptly
as reasonably practicable but in any event not later than twenty (20) days
thereafter, compute such adjustment or readjustment in accordance with the terms
hereof and furnish to each holder of Series B Preferred Shares a certificate
setting forth such adjustment or readjustment (including the kind and amount of
securities, cash or other property into which the Series B Preferred Shares is
convertible) and showing in detail the facts upon which such adjustment or
readjustment is based. The Company shall, as promptly as reasonably practicable
after the written request at any time of any holder of Series B Preferred Shares
(but in any event not later than twenty (20) days thereafter), furnish or cause
to be furnished to such holder a certificate setting forth (i) the Conversion
Rate then in effect, and (ii) the number of Common Shares and the amount, if
any, of other securities, cash or property which then would be received upon the
conversion of Series B Preferred Shares.

(G) In the event:

(i) the Company shall take a record of the holders of its Common Shares (or
other capital stock or securities at the time issuable upon conversion of the
Series B Preferred Shares) for the purpose of entitling or enabling them to
receive any dividend or other distribution, or to receive any right to subscribe
for or purchase any shares of capital stock of any class or any other
securities, or to receive any other security; or

(ii) of any capital reorganization of the Company, any reclassification of the
Common Shares of the Company; or

(iii) of the voluntary or involuntary dissolution, liquidation or winding-up of
the Company,

then, and in each such case, the Company will send or cause to be sent to the
holders of the Series B Preferred Shares a notice specifying, as the case may
be, (i) the record date for such dividend, distribution or right, and the amount
and character of such dividend, distribution or right, or (ii) the effective
date on which such reorganization, reclassification, consolidation, merger,
amalgamation, transfer, dissolution, liquidation or winding-up is proposed to
take place, and the time, if any is to be fixed, as of which the holders of
record of Common Shares (or such other capital stock or securities at the time
issuable upon the conversion of the Series B Preferred Shares) shall be entitled
to exchange their Common Shares (or such other capital stock or securities) for
securities or other property deliverable upon such reorganization,
reclassification, consolidation, merger, amalgamation, transfer, dissolution,
liquidation or winding-up, and the amount per share and character of such
exchange applicable to the Series B Preferred Shares and the Common Shares. Such
notice shall be sent at least thirty (30) days prior to the record date or
effective date for the event specified in such notice.

 

9



--------------------------------------------------------------------------------

(H) Adjustments to the Series B Preferred Shares required by the provisions of
this Section 8 shall be effective as of the time at which the event requiring
such adjustments occurs.

Section 9. Optional Redemption.

(A) The Series B Preferred Shares may be redeemed by the Company, at its
election, out of funds lawfully available therefor, at any time after the third
anniversary of the Issuance Date, provided that at the time written notice of
redemption is provided to the holders of the Series B Preferred Shares the
Common Shares have a Common Share Fair Market Value that is greater than 120% of
the Series B Issue Price per share divided by the number of Common Shares
issuable on conversion of each Series B Preferred Share under the applicable
Conversion Rate. The Series B Preferred Shares shall be redeemed by a cash
payment equal to the Series B Original Issue Price per share, plus the cash
amount of any accumulated and unpaid dividends thereon (the “Redemption Price”)
to the date on which the Company proposes to pay the Redemption Price (the
“Redemption Date”). Before making any redemption, the Company shall mail by
certified or registered mail, return receipt requested, to each record holder of
any Series B Preferred Shares, at the address shown on the Company’s records, a
written notice (the “Redemption Notice”) stating the number of Series B
Preferred Shares that the Company proposes to redeem, the Redemption Price, the
Redemption Date, and the place at which the shares to be redeemed shall be
surrendered for the Redemption Price. The Redemption Notice must be mailed not
more than 60 days nor less than 30 days prior to the redemption.

(B) If less than all outstanding Series B Preferred Shares are to be redeemed,
the number of Series B Preferred Shares to be redeemed from each holder thereof
under this Section 9 shall be the greatest whole number generated by multiplying
the total number of Series B Preferred Shares held by such holder by a fraction,
the numerator of which shall be the total number of Series B Preferred Shares to
be redeemed and the denominator of which shall be the total number of Series B
Preferred Shares then outstanding. On and after the Redemption Date specified in
the Redemption Notice, each holder of Series B Preferred Shares called for
redemption as aforesaid, upon presentation and surrender at the place designated
in such notice of the certificate or certificates representing the Series B
Preferred Shares to be redeemed (or a properly executed affidavit of lost
securities), properly endorsed in blank for transfer or accompanied by proper
instruments of assignment in blank, shall be entitled to receive the Redemption
Price thereof. From and after the Redemption Date specified in the Redemption
Notice, unless default shall be made by the Company in payment of the Redemption
Price, all dividends on the Series B Preferred Shares so called for redemption
shall cease to accrue, such shares shall not be deemed to be outstanding for any
purposes whatsoever, and the rights of the holders thereof shall be solely
limited to the right receive payment of the Redemption Price. In the event less
than all of the shares represented by such certificate are redeemed, a new
certificate shall be issued representing the unredeemed shares.

Section 10. Mandatory Redemption. On the seventh anniversary of the date of
issuance (the “Maturity Date”), the Company shall redeem any Series B Preferred
Shares then

 

10



--------------------------------------------------------------------------------

outstanding at the applicable Redemption Price. For the purpose of this
Section 10, the Redemption Price may, at the election of the Company, be paid in
cash or Common Shares, valued for such purpose at 95% of the Common Share Fair
Market Value.

Section 11. Ranking. Unless otherwise provided in the Bye-laws of the Company or
the rights relating to a subsequent series of Preference Shares of the Company
ranking pari passu with the Series B Preferred Shares, the Series B Preferred
Shares shall rank senior to all other series of the Company’s Preference Shares
and to the Common Shares as to the payment of dividends and the distribution of
assets on liquidation, dissolution or winding up.

Section 12. Amendment. Except as contemplated herein, the provisions hereof and
the Bye-laws of the Company shall not be amended in any manner which would
adversely affect the rights, privileges or powers of the Series B Preferred
Shares without, in addition to any other vote of shareholders required by law,
the affirmative vote of the holders of 66 2/3% of the outstanding Series B
Preferred Shares, voting together as a single class. Notwithstanding the
foregoing, in the event that the authorized but unissued Series B Preferred
Shares shall not be sufficient to pay the Potential In-Kind Dividends pursuant
to paragraph 2(B) of Section 2, without a vote of the holders of the Series B
Preferred Shares, the Company may amend this Certificate of Designation of the
Series B Preferred Shares to increase the number of shares constituting the
Series B Preferred Shares as necessary to ensure there are sufficient authorized
but unissued Series B Preferred Shares to pay the Potential In-Kind Dividends.

Section 13. Currency. As used herein, reference to dollar amounts, unless
otherwise specifically indicated, shall mean the lawful money of the United
States of America.

Section 14. Notice. All notices given pursuant to this certificate of
designation shall be done in the manner prescribed in the subscription agreement
(including the requirement to provide copies to counsel) whereby the Series B
Preferred Shares were originally issued.

 

11



--------------------------------------------------------------------------------

EXHIBIT A

Conversion Certificate

Date:                                         

 

CURRENT HOLDINGS OF COMMON SHARES

     

Holder

         

Name:

 

 

     Number of shares:   

 

Affiliates of Holder

       

Name:

 

 

     Number of shares:   

 

Name:

 

 

     Number of shares:   

 

       Total:   

 

PROPOSED CONVERSION OF SERIES B PREFERRED SHARES

Holder

         

Name:

 

 

     Number of shares:   

 

Affiliates of Holder

       

Name:

 

 

     Number of shares:   

 

Name:

 

 

     Number of shares:   

 

       Total:   

 

CONVERSION RATE, AS ADJUSTED, IF APPLICABLE    HOLDINGS OF COMMON SHARES AFTER
PROPOSED CONVERSION (ASSUMING IN-KIND SHARE CONVERSION OF ACCUMULATED BUT UNPAID
DIVIDENDS)

Holder

         

Name:

 

 

     Number of shares:   

 

Affiliates of Holder

       

Name:

 

 

     Number of shares:   

 

Name:

 

 

     Number of shares:   

 

       Total:   

 

PERCENTAGE OF COMMON SHARES HELD AFTER PROPOSED CONVERSION (ASSUMING IN-KIND
SHARE CONVERSION OF ACCUMULATED BUT UNPAID DIVIDENDS)

Total number of Common Shares held by the holder and its affiliates after
proposed

conversion:

  

 

Total number of Common Shares outstanding:1

  

 

Percentage ownership of the holder and its affiliates:

  

%

 

1

Utilizing information provided by the chief executive officer or chief financial
officer of the Company pursuant to paragraph 7(D) of Section 7 of the
Certificate of Designation of the Series B Preferred Shares.



--------------------------------------------------------------------------------

NAME AND NUMBER OF SHARES TO BE PLACED ON COMMON SHARE CERTIFICATES

Name:

  

 

      Number of shares:   

 

Name:

  

 

      Number of shares:   

 

Name:

  

 

      Number of shares:   

 

         Total:   

 

I,                     ,                     of the holder, certify for an on
behalf of the holder, and not in my personal capacity and without personal
liability to me, that the foregoing is true and correct as of the date written
above and that, based on the number of Common Shares outstanding communicated to
holder by the Company, the proposed conversion complies with paragraph (B) of
the Section 7 the Certificate of Designation of the Series B Preferred Shares.

 

[INSERT NAME OF HOLDER] By:  

 

 

2